Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 1 of 52




           EXHIBIT 3
Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 2 of 52




 CONSOLIDATED FINANCIAL STATEMENTS


 National Railroad Passenger Corporation and Subsidiaries (Amtrak)
 Years Ended September 30, 2016 and 2015
 With Report of Independent Auditors
               Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 3 of 52



            National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                                           Consolidated Financial Statements

                                      Years Ended September 30, 2016 and 2015




                                                          Table of Contents

Report of Independent Auditors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1


Audited Consolidated Financial Statements

Consolidated Balance Sheets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        3
Consolidated Statements of Operations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              5
Consolidated Statements of Comprehensive Loss . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      6
Consolidated Statements of Changes in Capitalization . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       7
Consolidated Statements of Cash Flows. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               8

Notes to Consolidated Financial Statements

   1. Nature of Operations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      9
   2. Annual Funding. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    9
   3. Basis of Presentation and Summary of Significant Accounting Policies . . . . . . . . . . . . . . . . .                                     11
   4. Accounting and Reporting for Federal Payments. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         19
   5. Preferred and Common Stock. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              20
   6. Mortgages and Debt . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       21
   7. Leasing Arrangements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         26
   8. Fair Value Measurements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          28
   9. Income Taxes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   28
   10. Commitments and Contingencies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               30
   11. Environmental Matters . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       36
   12. Postretirement Employee Benefits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              38
   13. Subsequent Events . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     47
                 Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 4 of 52

                                        Ernst & Young LLP           Tel: +1 703 747 1000
                                        Westpark Corporate Center   Fax: +1 703 747 0100
                                        8484 Westpark Drive         ey.com
                                        McLean, VA 22102




                                                    Report of Independent Auditors

   The Board of Directors and Stockholders
   National Railroad Passenger Corporation

   We have audited the accompanying consolidated financial statements of National Railroad
   Passenger Corporation and subsidiaries (Amtrak or the Company), which comprise the
   consolidated balance sheets as of September 30, 2016 and 2015, and the related consolidated
   statements of operations, comprehensive loss, changes in capitalization, and cash flows for the
   years then ended, and the related notes to the consolidated financial statements.

   Management’s Responsibility for the Financial Statements

   Management is responsible for the preparation and fair presentation of these financial statements
   in conformity with U.S. generally accepted accounting principles; this includes the design,
   implementation and maintenance of internal control relevant to the preparation and fair
   presentation of financial statements that are free from material misstatement, whether due to fraud
   or error.

   Auditor’s Responsibility

   Our responsibility is to express an opinion on these financial statements based on our audits. We
   conducted our audits in accordance with auditing standards generally accepted in the United States.
   Those standards require that we plan and perform the audit to obtain reasonable assurance about
   whether the financial statements are free of material misstatement.

   An audit involves performing procedures to obtain audit evidence about the amounts and
   disclosures in the financial statements. The procedures selected depend on the auditor’s judgment,
   including the assessment of the risks of material misstatement of the financial statements, whether
   due to fraud or error. In making those risk assessments, the auditor considers internal control
   relevant to the entity’s preparation and fair presentation of the financial statements in order to
   design audit procedures that are appropriate in the circumstances, but not for the purpose of
   expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express
   no such opinion. An audit also includes evaluating the appropriateness of accounting policies used
   and the reasonableness of significant accounting estimates made by management, as well as
   evaluating the overall presentation of the financial statements.

   We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis
   for our audit opinion.




   1701-2182371                                                                                      1
A member firm of Ernst & Young Global Limited
                 Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 5 of 52




   Opinion

   In our opinion, the financial statements referred to above present fairly, in all material respects,
   the consolidated financial position of National Railroad Passenger Corporation and subsidiaries at
   September 30, 2016 and 2015, and the consolidated results of their operations and their cash flows
   for the years then ended in conformity with U.S. generally accepted accounting principles.

   Federal Government Funding

   As explained in Notes 1 and 2 in the accompanying consolidated financial statements, the
   Company has a history of operating losses and is dependent upon substantial Federal Government
   subsidies to sustain its operations and maintain its underlying infrastructure. As further explained
   in Note 2 to the consolidated financial statements, the Company is receiving Federal Government
   funding under the Continuing Appropriations Act, 2017 and the Further Continuing
   Appropriations Act, 2017. The Company expects to receive additional interim Federal
   Government funding under Congressional continuing resolutions for fiscal year 2017 until the
   formal appropriations bill is signed into law. There are currently no Federal Government subsidies
   appropriated by law for any period subsequent to April 28, 2017. Without the receipt of Federal
   Government funding, Amtrak will not be able to continue in its current form and significant
   operating changes, restructurings, or bankruptcy might occur. Our opinion is not modified with
   respect to this matter.


                                                                       
   January 27, 2017




   1701-2182371                                                                                      2
A member firm of Ernst & Young Global Limited
             Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 6 of 52



           National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                                       Consolidated Balance Sheets
                             (In Thousands of Dollars, Except Share Data)

                                                                                     September 30,
                                                                                  2016           2015
Assets
Current Assets:
 Cash and cash equivalents, including restricted cash of $7,966 and $4,978
  as of September 30, 2016 and 2015, respectively                            $     760,454 $      528,006
 Accounts receivable, net of allowances of $5,352 and $5,067
  as of September 30, 2016 and 2015, respectively                                  294,548        308,875
 Materials and supplies, net of allowances of $27,653 and $27,782
   as of September 30, 2016 and 2015, respectively                                  255,095       272,689
 Prepaid expenses                                                                    37,730        27,721
 Other current assets                                                               306,342        36,653
Total current assets                                                              1,654,169     1,173,944

Property and equipment:
 Locomotives                                                                      2,127,329     1,944,706
 Passenger cars and other rolling stock                                           3,247,105     3,168,946
 Right-of-way and other properties                                               12,694,726    12,124,468
 Construction-in-progress                                                         1,713,510     1,410,974
 Leasehold improvements                                                             572,610       556,327
 Property and equipment, gross                                                   20,355,280    19,205,421
Less: Accumulated depreciation and amortization                                  (8,026,218)   (7,502,347)
Total property and equipment, net                                                12,329,062    11,703,074

Other assets, deposits, and deferred charges:
 Notes receivable on sale-leasebacks                                               55,833       55,210
 Deferred charges, deposits, and other                                             45,160      362,356
Total other assets, deposits, and deferred charges                                100,993      417,566
Total assets                                                                 $ 14,084,224 $ 13,294,584




                                                                                                        3
             Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 7 of 52



           National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                              Consolidated Balance Sheets (continued)
                            (In Thousands of Dollars, Except Share Data)

                                                                               September 30,
                                                                            2016             2015
Liabilities and capitalization
Current liabilities:
 Accounts payable                                                     $      579,686 $       380,505
 Accrued expenses and other current liabilities                            1,011,063         629,847
 Deferred ticket revenue                                                     143,565         146,197
 Current maturities of long-term debt and capital lease obligations          216,182         120,609
Total current liabilities                                                  1,950,496       1,277,158

Long-term debt and capital lease obligations:
 Capital lease obligations                                                  664,099          617,089
 Other long-term debt                                                       291,020          502,822
Total long-term debt and capital lease obligations                          955,119        1,119,911

Other liabilities and deferred credits:
 Deferred state capital payments                                           1,557,909       1,323,929
 Casualty reserves                                                           148,745         440,708
 Deferred gain on sale-leasebacks                                             44,686          49,521
 Postretirement employee benefits obligation                                 781,073         863,817
 Environmental reserve                                                        42,609          46,290
 Deferred income taxes                                                        51,049          49,222
 Other liabilities                                                           123,474         132,404
Total other liabilities and deferred credits                               2,749,545       2,905,891
Total liabilities                                                          5,655,160       5,302,960

Commitments and contingencies (Note 10)

Capitalization:
 Preferred stock - $100 par, 109,396,994 shares authorized,
   issued and outstanding at September 30, 2016 and 2015                  10,939,699      10,939,699
 Common stock - $10 par, 10,000,000 shares authorized, 9,385,694
   issued and outstanding at September 30, 2016 and 2015                     93,857       93,857
 Other paid-in capital                                                   31,203,808   29,672,867
 Accumulated deficit                                                    (33,665,346) (32,584,857)
 Accumulated other comprehensive loss                                      (142,954)    (129,942)
Total capitalization                                                      8,429,064    7,991,624
Total liabilities and capitalization                                  $ 14,084,224 $ 13,294,584

See accompanying notes.

                                                                                                    4
             Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 8 of 52



          National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                              Consolidated Statements of Operations
                                        (In Thousands of Dollars)

                                                                        Year Ended September 30,
                                                                          2016           2015
Revenues:
 Passenger related                                                  $    2,495,410 $    2,478,740
 Commuter                                                                  120,767        122,671
 Other                                                                     624,381        609,612
Total revenues                                                           3,240,558      3,211,023

Expenses:
 Salaries, wages and benefits                                            2,087,609      2,136,564
 Train operations                                                          300,176        251,855
 Fuel, power and utilities                                                 230,369        283,320
 Materials                                                                 157,943        182,601
 Facility, communication and office related                                174,936        198,323
 Advertising and sales                                                     104,438         95,214
 Casualty and other claims                                                  72,848         90,336
 Depreciation and amortization                                             813,403        747,797
 Other                                                                     468,625        485,950
 Indirect cost capitalized to property and equipment                      (149,079)      (139,353)
Total expenses                                                           4,261,268      4,332,607
Loss before other (income) and expense                                   1,020,710      1,121,584

Other (income) and expense:
 Interest income                                                            (4,376)        (2,259)
 Interest expense                                                           65,943         66,116
 Other income, net                                                          (3,615)        (1,751)
Other expense, net                                                          57,952         62,106
Loss before income taxes                                                 1,078,662      1,183,690
 Income tax expense                                                          1,827         48,996
Net loss                                                            $    1,080,489 $    1,232,686

See accompanying notes.




                                                                                                   5
             Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 9 of 52



           National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                          Consolidated Statements of Comprehensive Loss
                                        (In Thousands of Dollars)

                                                                         Year Ended September 30,
                                                                           2016           2015
Net loss                                                             $    1,080,489 $    1,232,686

Other comprehensive loss:
 Pension and other postretirement benefit items:
  Net (gain) loss arising during the period                                 (64,086)        19,820
  Prior service credit during the period related to plan amendment               —        (402,854)
  Amortization of actuarial loss                                            (53,331)       (51,849)
  Amortization of prior service credit                                      130,429         75,976
 Total pension and other postretirement benefit items                        13,012       (358,907)
Comprehensive loss                                                   $    1,093,501 $      873,779

See accompanying notes.




                                                                                                    6
                                   Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 10 of 52



                                  National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                                             Consolidated Statements of Changes in Capitalization
                                                            (In Thousands of Dollars)

                                                                                                                        Accumulated
                                                                                          Other                            Other
                                                            Preferred       Common        Paid-in        Accumulated   Comprehensive
                                                              Stock          Stock        Capital           Deficit        Loss           Total
Balance as of September 30, 2014                        $    10,939,699 $      93,857 $   28,209,068 $    (31,352,171) $    (488,849) $    7,401,604
 Federal paid-in capital                                             —             —       1,463,799               —              —        1,463,799
 Net loss                                                            —             —              —        (1,232,686)            —       (1,232,686)
 Total pension and other postretirement benefit items                —             —              —                —         358,907         358,907
Balance as of September 30, 2015                             10,939,699        93,857     29,672,867      (32,584,857)      (129,942)      7,991,624
 Federal paid-in capital                                             —             —       1,530,941               —              —        1,530,941
 Net loss                                                            —             —              —        (1,080,489)            —       (1,080,489)
 Total pension and other postretirement benefit items                —             —              —                —         (13,012)        (13,012)
Balance as of September 30, 2016                        $    10,939,699 $      93,857 $   31,203,808 $    (33,665,346) $    (142,954) $    8,429,064

See accompanying notes.




                                                                                                                                                   7
              Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 11 of 52

            National Railroad Passenger Corporation and Subsidiaries (Amtrak)

                                   Consolidated Statements of Cash Flows
                                              (In Thousands of Dollars)
                                                                                           Year Ended September 30,
                                                                                            2016            2015
Cash flows from operating activities
Net loss                                                                               $   (1,080,489) $    (1,232,686)
Adjustments to reconcile net loss to net cash used in operating activities:
  Depreciation and amortization                                                               813,403          747,797
  Deferred income taxes                                                                         1,827           48,996
  Gain on sale of/recovery on property and equipment                                           (4,093)          (9,979)
  Other                                                                                         4,615            5,619
  Changes in assets and liabilities:
   Accounts receivable                                                                          6,246          (35,842)
   Materials and supplies                                                                      15,814           (6,098)
   Prepaid expenses                                                                           (10,009)         (12,325)
   Other current assets                                                                      (269,689)           7,566
   Other assets, deposits and deferred charges                                                316,573         (287,106)
   Accounts payable, deferred ticket revenue, accrued expenses and
     other current liabilities                                                                577,433          111,301
   Deferred state capital payments                                                            (63,253)         (53,754)
   Other liabilities and deferred credits                                                    (400,331)         306,832
Net cash used in operating activities                                                         (91,953)        (409,679)
Cash flows from investing activities
Purchases and refurbishments of property and equipment                                     (1,446,634)      (1,209,961)
Insurance proceeds attributable to casualty losses related to property and equipment            9,336           96,162
Proceeds from disposals of property and equipment                                               2,744            1,475
Net cash used in investing activities                                                      (1,434,554)      (1,112,324)
Cash flows from financing activities
Proceeds from federal paid-in capital                                                       1,530,941        1,463,799
Proceeds from state capital payments                                                          297,233          187,091
Repayments of debt and capital lease obligations                                             (114,897)        (121,299)
Proceeds from issuance of debt                                                                 45,678           91,228
Net cash provided by financing activities                                                   1,758,955        1,620,819
Net change in cash and cash equivalents, including restricted cash                            232,448           98,816
Beginning balance of cash and cash equivalents, including restricted cash                     528,006          429,190
Ending balance of cash and cash equivalents, including restricted cash                 $      760,454 $        528,006
Supplemental disclosure of cash payments
Interest paid, net of amount capitalized                                               $       69,936 $         73,081

See accompanying notes.




                                                                                                                      8
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 12 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                           Notes to Consolidated Financial Statements

                             Years Ended September 30, 2016 and 2015
1. Nature of Operations

The National Railroad Passenger Corporation (Amtrak or the Company) was incorporated in 1971 pursuant
to the Rail Passenger Service Act of 1970 and is authorized to operate a nationwide system of passenger rail
transportation. The United States government (the Federal Government) through the Secretary of the United
States Department of Transportation (the DOT) owns all issued and outstanding preferred stock. Amtrak’s
principal business is to provide rail passenger transportation service in the major intercity travel markets of
the United States. The Company also operates commuter rail operations on behalf of certain states and transit
agencies, provides equipment and right-of-way maintenance services, and has leasing operations.
The Company has a history of recurring operating losses and is dependent on subsidies from the Federal
Government to operate the national passenger rail system and maintain the underlying infrastructure. These
subsidies are usually received through annual appropriations. Appropriated funds for Amtrak are generally
provided to the DOT, which through its agency the Federal Railroad Administration (the FRA) provides those
funds to Amtrak pursuant to annual grant agreements. Amtrak’s ability to continue operating in its current
form is dependent upon the continued receipt of subsidies from the Federal Government. The DOT, formerly
through the FRA, and now through the National Surface Transportation and Innovative Finance Bureau of
the Federal Government (also referred to as the Build America Bureau), also provides financing to Amtrak
through the Railroad Rehabilitation and Infrastructure Financing (RRIF) Program.

See Notes 2, 4, 5, 6 and 7 for additional information about Amtrak and its relationship with the Federal
Government.

2. Annual Funding

On December 4, 2015, the President signed as Public Law 114-94, the Fixing America’s Surface
Transportation Act (the FAST Act). Title XI-Rail of the FAST Act, cited as the Passenger Rail Reform and
Investment Act of 2015 (PRRIA 2015), authorizes funding to the Secretary of the DOT (the Secretary) for
annual grants to Amtrak totaling $8.1 billion for fiscal years (FY) 2016 through 2020. PRRIA 2015 directs
$2.6 billion of this support to Amtrak’s Northeast Corridor (NEC) and $5.5 billion to Amtrak’s National
Network as defined in the FAST Act, and it authorizes an additional $2.2 billion for other rail grant programs
in which Amtrak may participate. Although PRRIA 2015 provides that this structure, which separates funding
for the NEC and the National Network, would begin for Amtrak’s FY2016, the FY2016 Appropriations Law
was drafted before the FAST Act was enacted, which deferred the implementation until FY2017. Accordingly,
for FY2016, Amtrak received a capital and debt service grant and an operating grant, consistent with past
practice.

The FAST Act funding authorizations supersede those within the Passenger Rail Investment and Improvement
Act of 2008 (PRIIA 2008), which was enacted on October 16, 2008 as Public Law 110-432. PRIIA 2008
authorized the appropriation of funds totaling $9.8 billion for FY2009 through FY2013 to be used by the
Secretary for annual operating and capital grants to Amtrak. Some of the requirements in PRIIA 2008 continue
to apply to Amtrak.

Pursuant to appropriations under PRIIA 2008 and subsequent continuing resolutions (CRs) and annual
appropriations through Amtrak’s FY2016, the terms of Amtrak’s annual operating grant generally provide
                                                                                                             9
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 13 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

2. Annual Funding (continued)

funding for the associated fiscal year while the terms of the annual capital and debt service assistance grant
generally provide that such funds can be retained until expended, generally expected to be by December 31
of the subsequent year. Pursuant to certain requirements in the FAST Act, the Continuing Appropriations
Act, 2017 along with the Further Continuing and Security Assistance Appropriations Act, 2017 provided
FY2017 funding for Amtrak’s National Network and NEC through April 28, 2017. There are currently no
federal funds appropriated for the Company for any period subsequent to April 28, 2017. Without such
subsidies, Amtrak will not be able to continue to operate in its current form and significant operating changes,
restructuring or bankruptcy may occur. Such changes or restructuring would likely result in asset impairments.
The Company ultimately expects it will receive sufficient funds in the form of CRs or other appropriations
legislation to support its operations for the foreseeable future.
PRRIA 2015 mandates reforms for Amtrak and its grant programs. Requirements include the development
of five-year plans for business lines and assets to be used as the basis for Amtrak’s annual grants, separate
financial reporting for the National Network and the NEC, and a process for transferring funds between the
two accounts. Beginning in FY2017, rather than providing annual grants for Amtrak’s capital and operating
needs, the authorized funds are provided for activities associated with Amtrak’s National Network and NEC.
Amtrak is the sole eligible entity for these grant funds and payments are to be advanced with 50% provided
at the beginning of each fiscal year and 25% paid in each of the following two quarters. PRRIA 2015 directs
the formation of committees and, where applicable, requires Amtrak to work in partnership with stakeholders
including representatives of transit, state and Federal rail transportation authorities to plan, implement, and
fund certain rail programs. There are also competitive and partnership grant programs authorized to which
Amtrak may apply: for FY2016 through FY2020, a total of $1.1 billion is authorized for rail infrastructure
and safety improvements, $1.0 billion for Federal-State partnership grants for State-of-Good Repair projects,
and $100 million for rail restoration and enhancement grants. No funds were received through these programs
in FY2016.

The table below provides information on funding for the Company’s fiscal years ended September 30, 2017,
2016 and 2015 under CRs and the Consolidated Appropriations Act or Consolidated and Further Continuing
Appropriations Act (collectively, Full Year Funding) related to those years (dollars in millions):




                                                                                                             10
               Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 14 of 52

              National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                       Notes to Consolidated Financial Statements (continued)

2. Annual Funding (continued)

                                                             FY2017                         FY2016                    FY2015
                                                        September 29, 2016
 Enactment dates for CRs                                December 12, 2016              September 30, 2015        September 19, 2014
                                                                   114-223
 Public Law numbers for CRs                                        114-254                  114-53                   113-164
                                                                               1
 Enactment date for Full Year Funding                                  N/A             December 18, 2015         December 16, 2014
                                                                               1
 Public Law number for Full Year Funding                               N/A                 114-113                   113-235


 Appropriated capital and debt service funds                                       $              1,101.5    $              1,140.0
 Appropriated operating service funds                                                               288.5                     250.0
 Appropriated for National Network                  $                 664.6
 Appropriated for NEC                                                 135.2
 Total funds appropriated                                             799.8                       1,390.0                   1,390.0
 FRA authorized withholdings                                           (8.0)                        (10.5)                    (10.7)
 Total appropriated funds designated for                                       2
 Amtrak                                             $                 791.8        $              1,379.5    $              1,379.3

 Funds received by Amtrak:
  In FY2015                                                                                                  $              1,084.4
  In FY2016                                                                        $              1,069.6                     294.9
  In FY2017, as of January 27, 2017                 $                 263.9                         123.3                        —
 Total funds received to date                       $                 263.9        $              1,192.9    $              1,379.3
1
    FY2017 Full Year Funding is not yet in place.
2
    Funding appropriated through April 28, 2017.


3. Basis of Presentation and Summary of Significant Accounting Policies

Method of Accounting
The accompanying consolidated financial statements are presented using the accrual basis of accounting in
accordance with accounting principles generally accepted in the United States of America.
Principles of Consolidation
The Consolidated Financial Statements reflect the consolidated operations of Amtrak and its four subsidiaries,
Chicago Union Station Company (CUS), Passenger Railroad Insurance, Limited (PRIL), Penn Station
Leasing, LLC (PSL) and Washington Terminal Company (WTC). All significant intercompany balances and
transactions have been eliminated.
CUS was incorporated on July 3, 1913 as the Union Station Company, for the purpose of constructing,
operating and maintaining a new railroad terminal in the City of Chicago. The name was officially changed
to Chicago Union Station Company on May 7, 1915. Amtrak acquired 50% stock ownership interest in CUS
in 1976 as part of the conveyance of the NEC and off-Corridor properties. Amtrak purchased the remaining
50% stock ownership in 1984. CUS’s business is comprised of the following segments: provision of right-
                                                                                                                                  11
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 15 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

of-way and station access and use of intercity and commuter services; and lease and licensing of station space
for retail services, display advertising, special events and other commercial uses.
PRIL was incorporated on December 18, 1996 under the laws of Bermuda to provide excess liability and
property insurance coverage to Amtrak. In addition, PRIL also provides insurance and reinsurance coverage
to third parties performing work on Amtrak property.
PSL was formed on April 17, 2001 to acquire and lease back to Amtrak the real property and improvements
located in New York, commonly known as Penn Station.
WTC was formed on December 6, 1901 and is comprised of buildings and rail yard adjacent to Washington
Union Station. WTC provides switching services for passenger trains using the station or passing through
the area.
Cash and Cash Equivalents
All short-term investments with original maturities of 90 days or less are considered cash and cash equivalents.
These consist of bank deposits and money market fund investments. Cash and cash equivalents are maintained
at various financial institutions and, at times, balances may exceed federally insured limits.
Restricted cash and cash equivalents consist primarily of funds received that are restricted for specific purposes
or cash set aside and restricted for specific payments. Restricted cash and cash equivalents consists of a
money market fund held in trust restricted from withdrawals based upon certain collateral requirements and
funds restricted for certain operations of the Amtrak Police Department.
Accounts Receivable and Allowance for Doubtful Accounts
Accounts receivable in the Consolidated Balance Sheets include billed and unbilled accounts receivable.
Billed accounts receivable represent amounts for which invoices have been sent to customers. These accounts
receivable are recorded at the invoiced amount and do not bear interest. Unbilled accounts receivable represent
amounts recognized as revenue for which invoices have not yet been sent to customers but for which services
and work have been performed. The Company recorded $101.4 million and $121.1 million of unbilled
accounts receivable as of September 30, 2016 and 2015, respectively.
The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses
in the Company’s billed accounts receivable. To determine its allowance for doubtful accounts, the Company
evaluates historical loss experience and the characteristics of current accounts, as well as general economic
conditions and trends. Uncollectible billed accounts receivables are applied against the allowance.
Materials and Supplies
Materials and supplies, which are stated at weighted-average cost, net of allowance for shrinkage and
obsolescence, consist primarily of items for repairs and maintenance of property and equipment. The
allowance for shrinkage and obsolescence is recorded based on specific identification and expected usage
rates.



                                                                                                               12
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 16 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

Property, Equipment, and Depreciation
Except as described below, property and equipment owned by the Company are carried at cost and depreciated
using the group method of depreciation (group method) in which a single composite depreciation rate is
applied to the gross investment in a particular class of property or equipment, despite differences in the service
life or salvage value of individual property units within the same class. This excludes computer equipment
and software, which are stated at cost and are individually depreciated on a straight-line basis over their
estimated useful lives, which are generally three to ten years. Properties held under capital leases and leasehold
improvements are depreciated over the shorter of their estimated useful lives or their respective lease terms,
and the related depreciation expense is reported within “Depreciation and amortization” in the Consolidated
Statements of Operations. Land is carried at cost.
For assets depreciated under the group method, upon normal sale or retirement, the cost less the net salvage
value is applied to “Accumulated depreciation” in the Consolidated Balance Sheets and no gain or loss is
recognized. Gains or losses on the disposal of land and accelerated depreciation related to significant
premature retirements of assets under the group method are recorded in the Consolidated Statements of
Operations at the time of occurrence. During FY2016, in connection with the delivery of new electric
locomotives for use in the NEC, the Company removed from active service older electric locomotives. The
Company concluded that the locomotives would not be returned to active service and, as a result, $29.3
million in additional depreciation expense was recorded in FY2016. There were no significant premature
retirements of depreciable property or disposals of land for which gains or losses were recorded in FY2015.
Amtrak periodically engages an outside civil engineering firm with expertise in railroad property usage to
conduct a study to evaluate depreciation rates for assets subject to the group method. In addition to the
adjustment to group depreciation rates because of periodic depreciation studies, certain other events might
occur that could affect Amtrak’s estimates and assumptions related to depreciation. Unforeseen changes in
operations or technology could substantially alter assumptions regarding Amtrak’s ability to realize the return
on its investment in operating assets and, therefore, affect the amounts of current and future depreciation
expense. Because group method depreciation expense is a function of analytical studies made of property
and equipment, subsequent studies could result in different estimates of useful lives and net salvage values.
If future group method depreciation studies yield results indicating that assets have shorter lives because of
obsolescence, physical condition, changes in technology, or changes in net salvage values, the depreciation
expense for assets under the group method could increase. Likewise, if future studies indicate that assets
have longer lives, the depreciation expense for assets under the group method could decrease.
Construction-in-progress is stated at cost and includes direct costs of construction and interest expense
capitalized during the period of construction of major facilities, locomotives, and passenger cars.
Construction-in-progress is transferred to property and equipment when substantially all the activities
necessary to prepare such assets for their intended use are completed, at which time depreciation commences.
When constructed assets are funded through long-term debt, capitalized interest is recorded as part of the
asset to which it relates and is depreciated over the asset’s useful life. Total interest cost incurred by the
Company was $66.4 million and $72.6 million for FY2016 and FY2015, respectively, of which interest cost
capitalized on construction projects was $0.5 million and $6.5 million for FY2016 and FY2015, respectively.


                                                                                                               13
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 17 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

The useful lives of locomotives, passenger cars, and other rolling stock assets for depreciation purposes range
up to 40 years. Right-of-way and other properties (excluding land) are depreciated using useful lives ranging
up to 105 years. Within other properties is other equipment including computers, office equipment, and
maintenance equipment which are depreciated using useful lives ranging from three to 40 years. Expenditures
that significantly increase asset values or extend useful lives are capitalized, including major overhauls.
Repair and maintenance expenditures, including preventive maintenance, are charged to operating expense
when the work is performed. The cost of internally developed software is capitalized and amortized over its
estimated useful life, which is generally five to ten years.
The Company accounts for asset retirement obligations (AROs) in accordance with Financial Accounting
Standards Board (FASB) Accounting Standards Codification (ASC) Topic 410, Asset Retirement and
Environmental Obligations. The standard applies to legal obligations associated with the retirement of long-
lived assets that result from the acquisition, construction, development and/or normal use of the asset. In
accordance with FASB ASC Topic 410, the Company recognizes the fair value of any liability for conditional
AROs, including environmental remediation liabilities, in the period in which it is incurred, which is generally
upon acquisition, construction, or development and/or through the normal operation of the asset, if sufficient
information exists with which Amtrak can reasonably estimate the fair value of the obligation. Amtrak
capitalizes the cost by increasing the carrying amount of the related long-lived asset. The capitalized cost is
depreciated over the useful life of the related asset and upon settlement of the liability Amtrak either settles
the obligation for its recorded amount or incurs a gain or loss upon settlement. The asset retirement costs
capitalized were $10.0 million and $9.3 million as of September 30, 2016 and 2015, respectively, and were
included in “Right-of-way and other properties” in the Consolidated Balance Sheets.
Indirect Cost Capitalized to Property and Equipment
Capitalized overhead cost represents the indirect support expenses related to specific geographic regions and
departments that are involved in particular capital projects. These indirect costs, which include fringe benefits
allocable to direct labor, are capitalized along with the direct costs of labor, material, and other direct costs.
Amtrak’s overhead rates are updated at the end of each fiscal year based upon the actual activity and costs
incurred during the fiscal year.
Impairment of Long-Lived Assets
Properties and other long-lived assets are reviewed for impairment whenever events or business conditions
indicate that their carrying amounts may not be recoverable. Initial assessments of recoverability are based
on estimates of undiscounted future net cash flows. If impairment indicators are present, the assets are
evaluated for sale or other disposition, and their carrying amounts are reduced to fair value based on discounted
cash flows or other estimates of fair value.
In performing its impairment analysis, the Company assumes future Federal Government subsidies at levels
consistent with the historical funding levels discussed in Note 2. The Company believes funding at historical
levels is the best estimate to be used of the future. At this approximate level of funding, the Company
determined that no indicators of impairment existed as of September 30, 2016. If future Federal Government
funding drops below historical levels, substantial impairment may occur as discussed in Note 2.


                                                                                                               14
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 18 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

On October 29, 2012, Super Storm Sandy (Sandy) came ashore in the Northeast and mid-Atlantic region of
the United States. Amtrak sustained damage to tunnels and other structures in New York and New Jersey.
The Company determined that there was no impairment to the tunnels, but certain infrastructure assets would
need to be replaced sooner than previously anticipated. Accordingly, the Company assigned unique group
depreciation rates to these assets. As a result, depreciation expense totaling $193.1 million is being accelerated
over the remaining life of these assets. The acceleration of depreciation expense increased the Company’s
net loss by $30.4 million and $31.7 million in FY2016 and FY2015, respectively. See Note 10 for additional
information on Sandy.
Casualty Losses and Claims
Provision is made for Amtrak’s portion of the estimated actuarial liability for unsettled casualty and other
claims. Personal injury liability and ultimate loss projections are undiscounted and estimated using standard
actuarial methodologies. These actuarial estimates include an estimate for unasserted claims. As of September
30, 2016 and 2015, the reserve for casualty losses and claims was $477.2 million and $498.3 million,
respectively. Of the total amount reserved as of September 30, 2016 and 2015, the estimated current claims
liability included in “Accrued expenses and other current liabilities” in the Consolidated Balance Sheets was
$328.5 million and $57.6 million, respectively. The balance of the reserve as of both September 30, 2016
and 2015 is included in “Casualty reserves” in the Consolidated Balance Sheets. The total reserve balances
include the Company’s best estimate of the liability for passenger and employee claims incurred related to
the derailment of Amtrak’s Train #188, which occurred on May 12, 2015 (the Train #188 Derailment). See
Note 10 for additional information on the Train #188 derailment.
Revenue Recognition
“Passenger related” revenue in the Consolidated Statements of Operations includes ticket revenue, state
contribution revenue associated with requested service performed by Amtrak, and food and beverage revenue
as follows (in millions):

                                                                                      Year Ended September 30,
                                                                                         2016           2015
Ticket                                                                            $      2,136.1 $       2,123.8
State contribution                                                                         227.0           222.8
Food and beverage                                                                          132.3           132.1
Total passenger related revenue                                                   $      2,495.4 $       2,478.7

These revenues are recognized as operating revenues when the related services are performed. Amounts
received for tickets that have been sold but not used are reflected as “Deferred ticket revenue” in the
Consolidated Balance Sheets.
“Commuter” revenue includes the revenues earned under contractual arrangements to operate various
commuter rail services for a cost-based fee. These revenues are recognized when the related services are
performed.


                                                                                                                 15
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 19 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

“Other” revenue, for FY2016 and FY2015, includes (i) revenue from reimbursable engineering and capital
improvement activities (these revenues are generally recognized as the associated costs are incurred); (ii) other
transportation revenue from use of Amtrak-owned tracks and other services (these revenues are generally
recognized when the related services are performed); (iii) commercial development revenue from retail,
parking, advertising, real property leases/easements/sales, and access fees (these revenues are generally
recognized as the services are performed); (iv) amortization of state funds used to acquire depreciable assets
(such payments are deferred when received and amortized over the estimated life of the related assets
purchased with the funds, and the unamortized amounts are included in “Deferred state capital payments”
in the Consolidated Balance Sheets); and (v) freight access fee revenue from the use of Amtrak-owned tracks
by freight railroad companies and other gains.
The components of other revenue are as follows (in millions):

                                                                                       Year Ended September 30,
                                                                                          2016           2015
Reimbursable                                                                       $        252.0 $         269.9
Other transportation                                                                        166.4           146.6
Commercial development                                                                       84.2            79.9
Amortization of state capital payments                                                       63.3            53.8
Freight access fees and other                                                                58.5            59.4
Total other revenue                                                                $        624.4 $         609.6

Advertising Expenses
The Company records advertising expenses as incurred and reports these amounts in “Advertising and sales”
in the Consolidated Statements of Operations. Advertising expenses were $46.6 million and $37.2 million
for FY2016 and FY2015, respectively.
Income Taxes
The Company accounts for its income taxes in accordance with FASB ASC Topic 740, Income Taxes, which
requires recognition of deferred tax assets and liabilities for future tax consequences attributable to differences
between the financial statement carrying amounts of existing assets and liabilities and their respective tax
bases and operating loss and tax credit carry-forwards. Deferred tax assets and liabilities are measured using
enacted tax rates expected to apply to taxable income in the years in which those temporary differences are
expected to be recovered or settled.
Management evaluates its potential exposures from tax positions taken that have been or could be challenged
by taxing authorities. These potential exposures result because taxing authorities may take positions that
differ from those taken by management in the interpretation and application of statutes, regulations, and rules.
Management considers the possibility of alternative outcomes based upon historical experience, previous
actions by taxing authorities (e.g., actions taken in other jurisdictions), and advice from tax experts. The
Company has evaluated income tax positions taken in prior years and believes that all positions are more
likely than not to be sustained in an audit.

                                                                                                                  16
             Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 20 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

Pursuant to the provisions of Title 49 of the United States Code, Section 24301, Amtrak is exempt from all
state and local taxes, including income and franchise taxes that are directly levied against the Company.
Accordingly, there is no provision for state and local income or franchise taxes recorded in the consolidated
financial statements for FY2016 and FY2015 (see Note 9).
Use of Estimates
The preparation of financial statements in conformity with accounting principles generally accepted in the
United States of America requires management to make estimates and assumptions that affect the reported
amounts of assets and liabilities, disclose contingent assets and liabilities at the date of the financial statements,
and report amounts of revenues and expenses during the reporting period. The Company bases these estimates
on historical experience, the current economic environment, and various other assumptions that are believed
to be reasonable under the circumstances. However, uncertainties associated with these estimates exist and
actual results may differ from these estimates. Some of the more significant estimates include: allowance for
doubtful accounts and obsolescence of material and supplies, estimated useful lives of property and equipment,
calculation of accelerated depreciation related to Sandy, recoverability of long-lived assets, estimates of
wrecked and damaged equipment, estimates of casualty reserves, pension and other postretirement employee
benefits expense and obligations (including expected return on plan assets, discount rates, and health care
cost trend rates), estimated costs for retroactive wages for union employees, estimated costs of asset retirement
obligations, valuation allowance for deferred tax assets and environmental reserves.
Comprehensive Loss
Amtrak reports a comprehensive loss in the Consolidated Statements of Comprehensive Loss. Comprehensive
loss is defined as changes in equity of a business enterprise during a period from transactions and other events
and circumstances from non-owner sources. As of September 30, 2016 and 2015, “Accumulated other
comprehensive loss” consists of adjustments for pension and other postretirement liabilities.
Recently Adopted Accounting Pronouncements
In August 2016, the FASB issued Accounting Standards Update (ASU) No. 2016-15, Statement of Cash
Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments. The ASU provides guidance
on eight specific cash flow items, including classification of proceeds from the settlement of insurance claims,
with the objective of reducing the existing diversity in practice. The ASU is effective for the Company for
the fiscal year ending September 30, 2020, with early adoption permitted. The ASU must be adopted
retrospectively to each prior period presented unless it is impractical to do so. The Company early adopted
the ASU during FY2016. The adoption of the guidance resulted in reclassification of $73.0 million in insurance
proceeds received from operating activities to investing activities in FY2015 and treatment of $1.4 million
in insurance proceeds as operating activities instead of investing activities in FY2016.




                                                                                                                   17
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 21 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

In November 2016, the FASB issued ASU No. 2016-18, Statement of Cash Flows (Topic 230):Restricted
Cash. The ASU requires that a statement of cash flows explain the change during the period in the total of
cash, cash equivalents, and amounts generally described as restricted cash or restricted cash equivalents.
Therefore, amounts generally described as restricted cash and restricted cash equivalents should be included
with cash and cash equivalents when reconciling the beginning-of-period and end-of-period total amounts
shown on the statement of cash flows. The ASU is effective for the Company for the fiscal year ending
September 30, 2020, with early adoption permitted. The ASU must be adopted retrospectively to each prior
period presented. The Company early adopted the ASU during FY2016. The adoption of the guidance did
not have a significant impact on the Company’s consolidated statements of cash flows.
Recently Issued but Not Yet Adopted Accounting Pronouncements
In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606),
which supersedes previous revenue recognition guidance. The new standard requires that a company recognize
revenue when it transfers promised goods or services to customers in an amount that reflects the consideration
the company expects to receive in exchange for those goods and services. Companies will need to use more
judgment and estimates than under the guidance currently in effect, including estimating the amount of
variable revenue to recognize over each identified performance obligation. Additional disclosures will be
required to help users of financial statements understand the nature, amount and timing of revenue and cash
flows arising from the contracts. In August 2015, the FASB issued a deferral of the effective date of this
pronouncement. The new standard will become effective for the Company beginning with the fiscal year
ending September 30, 2020, and can be adopted either retrospectively to each prior reporting period presented
or as a cumulative effect adjustment as of the date of adoption. The Company is currently evaluating the
impact of adopting this new guidance on its consolidated financial statements.
In August 2014, the FASB issued ASU No. 2014-15, Presentation of Financial Statements - Going Concern
(Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern.
This ASU provides guidance about management’s responsibility to evaluate whether there is substantial doubt
about an entity’s ability to continue as a going concern and to provide related footnote disclosures. The
guidance will be effective for the Company beginning with the fiscal year ending September 30, 2017, with
early adoption permitted. As the Company expects to continue to receive funding from the Federal
Government, Amtrak does not expect the adoption of this ASU to have a significant impact on its consolidated
statements of financial condition or results of operations.
In January 2016, the FASB issued ASU No. 2016-01, Financial Instruments - Overall (Subtopic 825-10):
Recognition and Measurement of Financial Assets and Financial Liabilities. The ASU enhances the reporting
model for financial instruments to provide users of financial statements with more decision-useful
information. The guidance addresses certain aspects of recognition, measurement, presentation, and
disclosure of financial instruments, including eliminating the requirement to disclose the fair value of financial
instruments measured at amortized cost for non-public business entities. This ASU is effective for the
Company beginning with the fiscal year ending September 30, 2019. The Company may adopt the ASU
earlier as of the fiscal year ending September 30, 2018. The adoption of this ASU will eliminate fair value
disclosure on the Company's debt instruments, but it will not have an impact on the Company’s consolidated
statements of financial condition or results of operations.

                                                                                                               18
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 22 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

3. Basis of Presentation and Summary of Significant Accounting Policies (continued)

In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842). The ASU was issued to increase
transparency and comparability among companies by requiring most leases to be included in the balance
sheet and by expanding disclosures on leasing arrangements. This ASU is effective for the Company beginning
with the fiscal year ending September 30, 2021, with early adoption permitted. The Company is currently
evaluating the impact of adopting this new guidance. As the Company is and will continue to be involved in
multiple leasing arrangements whereby the Company is either the lessee or the lessor, the adoption of the
ASU is expected to have a significant impact on the Company’s consolidated financial statements and
disclosures.
In June 2016, the FASB issued ASU No. 2016-13, Financial Instruments (Topic 326): Measurement of Credit
Losses on Financial Instruments. The ASU provides guidance for accounting for credit losses on certain
types of financial instruments, modifies the impairment model for available-for-sale debt securities, and
provides a simplified model for purchased financial assets with credit deterioration. This ASU is effective
for the Company beginning with the fiscal year ending September 30, 2022, with early adoption permitted
beginning with the Company’s fiscal year ending September 30, 2020. The Company carries long term
receivables which are evaluated for credit losses periodically. The adoption of the ASU is not expected to
have a material effect on Amtrak’s consolidated financial statement presentation or disclosures.

4. Accounting and Reporting for Federal Payments

Certain funds are provided to Amtrak during the year through federal payments. These federal payments,
which are recorded when received in “Other paid-in capital” in the Consolidated Balance Sheets and
Consolidated Statements of Changes in Capitalization, totaled $1.5 billion per year in each of FY2016 and
FY2015.
Note 2 provides information on the Company’s annual funding. Additional federal funding received by the
Company, all of which was recorded within “Other paid-in capital” when received, is described below.
In accordance with the Disaster Relief Appropriations Act, 2013 (Public Law No. 113-2, January 29, 2013),
Amtrak was provided with a grant of $30.2 million for damages incurred following Sandy on October 29,
2012, all of which had been received as of September 30, 2015, and with grants totaling $235.0 million for
the Hudson Yards Concrete Encasement Project, of which Amtrak has cumulatively received $219.1 million
and $177.8 million as of September 30, 2016 and 2015, respectively.
Since 2005, the Department of Homeland Security has awarded Amtrak a total of $170.0 million in annual
grants from the Intercity Passenger Rail Grants Program, American Recovery and Reinvestment Act Rail
and Transit Security Grant Program, and other security grants. Funding is provided on a reimbursable basis.
Amtrak has cumulatively received $156.8 million and $147.8 million as of September 30, 2016 and 2015,
respectively.
In May 2011, the DOT awarded Amtrak $449.9 million in American Recovery and Reinvestment Act of 2009
High Speed Intercity Passenger Rail funding to upgrade its rail infrastructure to support more frequent and
faster high-speed rail service, and to improve reliability of current service between New York and Washington.
The funding supports the project to upgrade electrical power, signal systems, and track and overhead catenary
wires between Trenton and New Brunswick, New Jersey — one of the busiest segments of the NEC and
                                                                                                           19
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 23 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

4. Accounting and Reporting for Federal Payments (continued)

where the densest concentration of Acela Express high-speed rail operations occurs. Funding is provided on
a reimbursable basis. As of September 30, 2016 and 2015, Amtrak cumulatively received $333.7 million and
$240.5 million, respectively.
Additional appropriations are made to directly fund operations of Amtrak’s Office of Inspector General (OIG).
$24.5 million was appropriated in FY2016 to be spent by September 30, 2016. Amtrak and the OIG entered
into a services agreement on January 8, 2010, whereby Amtrak would continue to provide accounting and
financial management services for the OIG. Amtrak is reimbursed for expenses incurred upon the submission
of invoices to the OIG. As of September 30, 2016, Amtrak received $20.5 million.
“Other paid-in capital”, included in the Consolidated Balance Sheets and Statements of Changes in
Capitalization, also includes the effects of certain funding received from the Federal Government for the
acquisition of and improvements to property and equipment. In exchange for this funding, Amtrak issued
two promissory notes to the United States of America. The first note has a balance of $4.0 billion as of
September 30, 2016 and 2015, was issued in 1976 and matures on December 31, 2975, and is secured by the
real and personal property of Amtrak, WTC, CUS, and PRIL. The second note has a balance of $1.1 billion
as of September 30, 2016 and 2015, was issued in 1983 and matures on November 1, 2082, with successive
99-year automatic renewal terms, if the note has not been paid at maturity or accelerated in accordance with
its terms, and is secured by all rolling stock owned by Amtrak. Neither of the notes bears interest, unless
prepaid, which Amtrak does not intend to do. The Federal Government is entitled to repayment and interest
in the event Amtrak ceases operations, is acquired by another entity, or seeks relief under bankruptcy or
insolvency laws. The amount due to the Federal Government on the first note may be accelerated by enactment
of federal law or upon the occurrence of an event of default under the leases and mortgage entered into by
Amtrak and PSL on June 20, 2001 (see Penn Station mortgage in Note 6), or upon the occurrence of various
actions concerning an Amtrak bankruptcy, reorganization, or assignment for the benefit of creditors.

5. Preferred and Common Stock

For funds received from the Federal Government prior to December 2, 1997, the Rail Passenger Service Act
(49 U.S.C. 24304) required Amtrak to issue to the Secretary preferred stock equal in par value to all federal
operating payments and most federal capital payments received subsequent to October 1, 1981, as well as
capital and certain operating payments received prior to that date. As of September 30, 2016 and 2015,
109,396,994 shares of $100 par value preferred stock were authorized, all of which were issued and
outstanding. All issued and outstanding preferred shares are held by the Secretary for the benefit of the Federal
Government. The Amtrak Reform and Accountability Act of 1997 (the Act) resulted in significant
modifications to Amtrak’s capital structure. The Act abolished the voting rights and the liquidation preference
of the preferred stockholder and abolished the requirement that additional preferred stock be issued by Amtrak
in exchange for federal grants received. At the time of enactment of the Act, the minimum undeclared
cumulative preferred dividend in arrears for all series issued and currently outstanding approximated
$5.8 billion and ranged between $0.02 and $97.08 per share. Each share of preferred stock is convertible into
ten shares of common stock at the option of the preferred stockholder.
As of September 30, 2016 and 2015, 10,000,000 shares of $10 par value common stock were authorized, of
which 9,385,694 shares were issued and outstanding. The common stockholders, who acquired their stock

                                                                                                              20
               Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 24 of 52

             National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                       Notes to Consolidated Financial Statements (continued)

5. Preferred and Common Stock (continued)

from four railroads whose intercity rail passenger operations Amtrak assumed in 1971, have voting rights
for amendments to Amtrak’s Articles of Incorporation proposed by the Board of Directors and for certain
other extraordinary events. The Act also required Amtrak to redeem at fair market value the shares of common
stock outstanding as of December 2, 1997, by the end of FY2002. In an effort to comply with the Act, Amtrak
made an offer to the stockholders to redeem the stock for cash at a price of $0.03 per share. By a letter, dated
November 2, 2000, counsel for the four common stockholders responded to Amtrak and rejected the offer.
See Note 10 for information related to a lawsuit filed by one of the common stockholders.
6. Mortgages and Debt

Total mortgages and debt is recorded at amortized cost in the Consolidated Balance Sheets and consists of
the following (in thousands):

                                                               September 30, 2016        September 30, 2015
                                                             Current      Long-Term    Current      Long-Term
 Mortgage obligations:
   Penn Station mortgage                                 $     64,290 $         — $      27,405 $      64,290
   High speed maintenance facilities                            7,883       46,897        7,397        54,780
   Frequency converter facility                                46,825       88,290        1,740       135,115
 Subtotal                                                     118,998      135,187       36,542       254,185
 PEDFA 30th St. Garage Revenue Bonds                            1,817       33,604        1,774        35,421
 Term Loan A                                                   18,164       72,746       17,672        90,911
 Term Loan B                                                    6,461       49,750        6,248        56,211
 2011 RRIF Loan1                                                   —            —         2,455        69,255
Principal amount of mortgages and debt                        145,440      291,287       64,691       505,983
Less unamortized discount                                        (125)        (267)        (328)       (3,161)
Total mortgages and debt                                 $    145,315 $    291,020 $     64,363 $     502,822
 1
     Debt component of 2011 RRIF Loan obligation (see below and Note 7).

Letters of Credit
The Company has an unsecured commercial letter of credit of $2.5 million that supports the issuance of auto
fleet insurance. As of September 30, 2016 and 2015, there were no draws against this letter of credit.
Revolving Credit Facility
On July 26, 2016, Amtrak entered into a Credit Agreement with three lenders for a $100 million unsecured
revolving facility. Borrowings under the facility will be used to enhance Amtrak’s liquidity. The facility will
expire on July 26, 2021. Borrowings under the facility have an interest rate based on the interest rate option
selected by Amtrak. The Company may select (a) the base rate option, which is a variable rate equal to the
highest of (i) the Federal Funds Open Rate plus 0.5%, (ii) the Prime Rate, and (iii) the Daily London Interbank
Offered Rate (LIBOR) plus 1.0%, plus in all cases an applicable margin based on the Company’s Standard
& Poor’s and Moody’s ratings (Credit Ratings); or (b) the LIBOR rate option, which is equal to the LIBOR
                                                                                                             21
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 25 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

6. Mortgages and Debt (continued)

rate for the applicable period plus a margin based on the Company’s Credit Ratings. Amtrak must pay a
commitment fee on any undrawn portion of the revolving credit facility commitment ranging between 8.5
and 25 basis points based on Amtrak’s Credit Ratings. Under the facility, Amtrak is subject to restrictive
covenants and financial covenants that require the Company and its subsidiaries to maintain certain financial
ratios on a consolidated basis. As of September 30, 2016, the Company has not made any draws under the
facility.
Mortgage Obligations
Penn Station Mortgage
In June 2001, PSL mortgaged a substantial portion of improvements located at Penn Station in New York,
New York for $300.0 million at a fixed rate of interest of 9.25% per annum, which increased to 9.50% effective
October 2002. Approximately $34.3 million was deposited into escrow for the benefit of the lender and is
recorded in “Other current assets” in the Consolidated Balance Sheet as of September 30, 2016 as the mortgage
will mature in June 2017. The deposit was recorded in “Deferred charges, deposits, and other” as of September
30, 2015. The mortgage loan is not insured or guaranteed by any governmental entity, private mortgage or
other insurer, trustee, or any other person.
High Speed Maintenance Facilities
On October 30, 2012, Amtrak purchased the equity ownership interests related to leveraged lease agreements
under which Amtrak leases three Acela maintenance facilities. As a result of the buyout, Amtrak no longer
makes lease payments relating to the equity interest, but continues to make payments servicing the leveraged
lease debt. Amtrak’s obligations are collateralized by a pledge of Amtrak’s interests in the maintenance
facilities.
Frequency Converter Facility
During FY2001, the Pennsylvania Economic Development Financing Authority (PEDFA) completed two
issues, Series A and Series B, of exempt facilities revenue bonds, the net proceeds of which were used to
finance part of the costs associated with Amtrak’s construction of a frequency converter facility (the Facility).
Amtrak procured the bond proceeds of each issue through a structured financing arrangement with PEDFA.
Under this arrangement, Amtrak leased the Facility to PEDFA until November 2041, under a long-term ground
lease, in exchange for the total net proceeds. Simultaneously, Amtrak leased the Facility back from PEDFA
through June 2033, with an option to extend this term through November 2041. PEDFA also has the right to
extend Amtrak’s leaseback term through November 2041.
On February 15, 2012, the Series B bonds were reissued to a commercial bank for a period of five years. The
interest rate was converted to a tax-effected fraction of the one-month LIBOR plus 0.65% per annum, which
was an effective rate of 0.80% and 0.58% as of September 30, 2016 and 2015, respectively. The LIBOR-
based interest rate will continue unless or until converted to another interest rate mode by Amtrak.
On March 31, 2012, PEDFA issued $95.1 million of PEDFA exempt facilities revenue refunding bonds (Series
A 2012) to refund Series A of 2001 with varying maturities between November 1, 2013 and 2041. The interest
rates on the Series A 2012 bonds range from 3.0% to 5.0% (yields ranging from 1.1% to 4.7%).

                                                                                                              22
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 26 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

6. Mortgages and Debt (continued)

Amtrak’s obligations in connection with the Series A Bonds and the Series B Bonds are collateralized by a
pledge of Amtrak’s interest in the Facility. In addition, Amtrak guaranteed all principal and interest payments
by PEDFA on the Series A and Series B bonds.
PEDFA 30th St. Garage Revenue Bonds
On January 7, 2003, PEDFA issued $50.0 million of Revenue Bonds (the 2003 PEDFA Garage Bonds) for
the purpose of financing the construction and other related costs of a parking garage located at the 30th Street
Station in Philadelphia, Pennsylvania (30th Street Station Garage).
On November 2, 2012, at Amtrak’s request, PEDFA issued $42.0 million of Revenue Bonds (the 2012 PEDFA
Garage Bonds) to refinance the 2003 PEDFA Garage Bonds. At the date of issuance, the 2012 PEDFA Garage
Bonds were remarketed to a commercial bank that agreed to hold them for a period of seven years. The 2012
PEDFA Garage Bonds mature in 20 years, with mandatory purchase by Amtrak at par plus accrued interest
at the end of the seventh year unless an extension agreement is executed with the commercial bank that holds
them. Interest accrues at a variable one month LIBOR rate. On November 2, 2012, Amtrak also entered into
an interest rate swap agreement to manage the interest cost and risk associated with the 2012 PEDFA Garage
Bonds. As a result, the effective interest rate on the 2012 PEDFA Garage Bonds is 2.39%.
Amtrak's obligations with regard to the 2012 PEDFA Garage Bonds are collaterized by a pledge of Amtrak’s
interests in the 30th Street Station Garage.
Term Loan A and Term Loan B
On November 27, 2013, the Company entered into a $130.0 million credit facility with PNC National Bank,
N.A. (the Bridge Loan). On June 19, 2014, the Company converted the Bridge Loan into a $200.0 million
long-term loan, secured by certain of the Company’s      diesel locomotives, of which $130.0 million was
financed with PNC Equipment Finance, LLC (Term Loan A) and $70.0 million was financed with RBS Asset
Finance Inc. (Term Loan B). Under the terms of the agreement for Term Loan A, the Company incurs interest
at a rate of LIBOR plus 1.0%. At the time that Term Loan A was entered into, the Company entered into an
interest rate swap agreement, the impact of which made the effective interest rate on Term Loan A 2.76%.
Under the agreement for Term Loan B, the Company incurs interest at a rate of 3.36%. Term Loan A and
Term Loan B will mature on June 20, 2021 and June 20, 2024, respectively.
2011 RRIF Loan
On June 21, 2011, the Company entered into a $562.9 million RRIF Loan financing agreement with the FRA
(the 2011 RRIF Loan) and a related Master Lease Agreement with Wells Fargo Bank Northwest (Owner
Trustee), to finance the purchase of 70 new electric locomotives, related spare parts, and improvements to
existing maintenance facilities to service the new locomotives. Amtrak’s obligations are collateralized by the
locomotives, spare parts, and certain facilities expected to be constructed with loan proceeds. The Owner
Trustee’s role in the Master Lease Agreement is as a trustee for the benefit of the FRA. Amtrak began repaying
the FRA advances (plus interest thereon) via quarterly lease payments under the Master Lease Agreement,
beginning on September 15, 2014. Upon acceptance of each locomotive, the associated portion of the
obligation under the 2011 RRIF Loan converted to a capital lease for accounting purposes. As of September
30, 2016, all locomotives had been delivered and accepted and, accordingly, the entire balance payable under
                                                                                                             23
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 27 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

6. Mortgages and Debt (continued)

the 2011 RRIF Loan at September 30, 2016 of $465.0 million is recorded as a capital lease obligation as of
that date. As of September 30, 2015, the total outstanding balance under the 2011 RRIF Loan was $429.9
million, of which $71.7 million was classified as a debt obligation and $358.2 million was classified as a
capital lease obligation. See Note 7.
During the years ended September 30, 2016 and 2015, the Company received new advances under the 2011
RRIF Loan of $47.2 million and $94.8 million, respectively. All advances under the 2011 RRIF Loan bear
interest at an interest rate of 4.04% per annum.
Amtrak pays a 4.424% credit risk premium on all amounts advanced under the 2011 RRIF Loan. As of
September 30, 2016 and 2015, the Company had paid cumulative credit risk premiums of $20.7 million and
$18.6 million, respectively. The credit risk premium is recorded as a reduction of the outstanding balance of
the 2011 RRIF Loan.
Subsequent to September 30, 2016, the Company repaid all outstanding obligations under the 2011 RRIF
Loan with the proceeds of a new debt offering. See Note 13.
2016 RRIF Loan
On August 16, 2016, the Company entered into a $2.45 billion financing agreement with the Federal
Government under the RRIF Loan program (the 2016 RRIF Loan), to finance the purchase of 28 Next
Generation High-Speed Trainsets (the Trainsets), related spare parts, and improvements to existing facilities
and properties. Amtrak’s obligations under the 2016 RRIF Loan are collateralized by the Trainsets, spare
parts, Amtrak’s right to construct and receive delivery of the Trainsets and spare parts, and the debt service
reserve account required under the financing agreement. See Note 10 for a description of the contracts issued
to a vendor for the construction and delivery of the Trainsets and related spare parts and services.
By June 15, 2021, the Company will be required to fund and maintain a restricted debt service reserve account
equal, over time, to increasing percentages of the projected first year debt service payments to support future
debt service. Delivery of the Trainsets is expected to occur between 2021 and 2022. The Company is not
required to begin making repayments on borrowings under the 2016 RRIF Loan until September 15, 2022.
All borrowings under the 2016 RRIF Loan will bear interest at a rate of 2.23% per annum. The Company
expects to capitalize interest incurred during the construction period of the Trainsets as part of Construction-
in-progress in the Consolidated Balance Sheets. The Company will also pay a credit risk premium of 5.80%
for all amounts borrowed under the 2016 RRIF Loan. The credit risk premiums paid will be recorded as a
reduction of the outstanding balance of the 2016 RRIF Loan. The amortization of the credit risk premium
will be recognized as interest expense and during the construction period will be capitalized as part of
Construction-in-progress.
As of September 30, 2016, no amounts had been borrowed under the 2016 RRIF Loan.




                                                                                                             24
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 28 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

6. Mortgages and Debt (continued)

Interest Rates
The annual weighted-average interest rates for all interest-bearing borrowings (inclusive of the impact of
any interest rate swaps) are shown below:

                                                                                    September 30,
                                                                                 2016           2015
Mortgage obligations                                                                5.61 %          5.96 %
PEDFA 30th St. Garage Revenue Bonds                                                 2.39            2.39
Term loans                                                                          2.99            2.98
2011 RRIF Loan                                                                      4.04            4.04

The overall weighted-average interest rate on all interest-bearing borrowings (inclusive of the impact of any
interest rate swaps) is 4.5% and 4.6% per annum at September 30, 2016 and 2015, respectively.
Scheduled Mortgages and Debt Maturities
On September 30, 2016, scheduled maturities of mortgages and debt are (in thousands):

Year Ending September 30,
2017                                                                                          $     145,440
2018                                                                                                 39,481
2019                                                                                                 43,055
2020                                                                                                 44,771
2021                                                                                                 36,355
Thereafter                                                                                          127,625
Principal amount of mortgages and debt                                                              436,727
Less unamortized discount                                                                              (392)
Total mortgages and debt                                                                      $     436,335

Amtrak is subject to various covenants and restrictions under its borrowing arrangements. A default by Amtrak
or acceleration of Amtrak’s indebtedness may result in cross-default with other debt and may have a material
adverse effect on the Company. As of September 30, 2016, the Company had satisfied all of its covenant
obligations.




                                                                                                          25
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 29 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

7. Leasing Arrangements

Amtrak leases equipment, primarily passenger cars and locomotives, and related maintenance infrastructure
under capital leasing arrangements. Amtrak has entered into various lease transactions in which the lease
structure contains variable interest entities (VIEs). These VIEs were created solely for the purpose of doing
lease transactions and have no other activities, assets or liabilities outside of the lease transactions. In some
of the arrangements, Amtrak has the option to purchase some or all of the assets at a fixed price, thereby
creating variable interests for Amtrak in the VIEs.
Amtrak maintains and operates the assets based on contractual obligations within the lease arrangements,
which set specific guidelines consistent with industry standards. As such, Amtrak has no control over activities
that could materially impact the fair value of the leased assets. Amtrak does not hold the power to direct the
activities of the VIEs and, therefore, does not control the ongoing activities that have a significant impact on
the economic performance of the VIEs. Additionally, Amtrak does not have the obligation to absorb losses,
or the right to receive benefits of the VIEs.
As of September 30, 2016 and 2015, the gross amount of assets recorded under capital leases was $1.9 billion
and $1.7 billion, respectively, with accumulated amortization of $0.8 billion as of September 30 of both years.
Amtrak is subject to various covenants and restrictions under its leasing arrangements. Amtrak has given
guarantees or entered into reimbursement agreements in connection with certain of these lease transactions.
A default by Amtrak or acceleration of Amtrak’s indebtedness may result in cross-default to other Amtrak
indebtedness, and may have a material adverse effect on the Company (see Note 6).
2011 RRIF Loan
As of September 30, 2016, all 70 of the new electric locomotives had been delivered to the Amtrak Equipment
Trust 2011 (Trust) for the 2011 RRIF Loan and leased to Amtrak. Prior to the repayment of the 2011 RRIF
Loan described in Note 13, the Trustee of such Trust maintained title to the locomotives and administered
the 2011 RRIF Loan.
As of September 30, 2016, the entire outstanding balance under the 2011 RRIF Loan of $465.0 million was
classified as a capital lease obligation and was recorded net of unamortized credit risk premium of $18.6
million. The unamortized credit risk premium balance was being amortized over the term of the 2011 RRIF
Loan using the effective interest method. See additional disclosure regarding the 2011 RRIF Loan in Note 6
and Note 13.




                                                                                                              26
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 30 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

7. Leasing Arrangements (continued)

Future Minimum Lease Payments
As of September 30, 2016, future minimum lease payments under capital leases are (in thousands):

Year ending September 30,
2017                                                                                               $      116,110
2018                                                                                                       95,578
2019                                                                                                       96,807
2020                                                                                                       92,002
2021                                                                                                       87,630
Thereafter                                                                                                603,643
Total minimum lease payments                                                                            1,091,770
Less: discounted to current period amount at interest rates ranging from 4.5% to 9.1%                    (356,804)
Present value of minimum lease payments at September 30, 2016                                      $      734,966

The current portion of capital lease obligations as of September 30, 2016 and 2015, was $70.9 million and
$56.2 million, respectively, and is presented in “Current maturities of long-term debt and capital lease
obligations” in the Consolidated Balance Sheets.
Operating Leases
As of September 30, 2016, Amtrak is obligated for the following minimum rental payments under operating
lease agreements (in thousands):

Year ending September 30,
2017                                                                                               $       17,164
2018                                                                                                       14,666
2019                                                                                                       11,202
2020                                                                                                        8,692
2021                                                                                                        7,600
Thereafter                                                                                                 28,836
Total                                                                                              $       88,160

Rent expense for FY2016 and FY2015 was $52.6 million and $52.0 million, respectively.
Amtrak leases offices, operating areas, stations and other terminal space. These leases often contain renewal
options to enable the Company to retain the use of facilities. Some of the leases contain escalation clauses
that increase the rents based on a fixed or variable rate, such as an inflation factor index. Under certain leases,
the Company is obligated to pay additional amounts based on the facility’s operating expenses.




                                                                                                                27
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 31 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

8. Fair Value Measurements

FASB ASC Topic 820, Fair Value Measurements and Disclosures, clarifies the definition of fair value for
financial reporting, establishes a framework for measuring fair value, and requires additional disclosures
about the use of fair value measurements. FASB ASC Topic 820 established a three-level valuation hierarchy
for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs
to the valuation of an asset or liability as of the measurement date. The three levels are defined as follows:
   •   Level 1 - observable market inputs that are unadjusted quoted prices for identical assets or liabilities
       in active markets.
   •   Level 2 - other significant observable inputs (including quoted prices for similar securities, interest
       rates, credit risk, etc.).
   •   Level 3 - significant unobservable inputs (including the Company’s own assumptions in determining
       the fair value of investments).
The estimated fair value of Amtrak’s financial instruments is as follows (in thousands):

                                                     September 30, 2016              September 30, 2015
                                                   Principal         Fair          Principal         Fair
                                                   Amount            Value         Amount            Value
Mortgage obligations                           $     254,185 $       287,287 $       290,727 $        319,876
PEDFA 30th St. Garage Revenue Bonds                   35,421          33,297          37,195           32,402
Term Loan A                                           90,910          92,588         108,583          108,920
Term Loan B                                           56,211          58,746          62,459           63,354
2011 RRIF Loan (debt component)                           —               —           71,710           72,428
Total                                          $     436,727 $       471,918 $       570,674 $        596,980

The estimated fair values of the financial instruments listed above are based upon discounted cash flow
analyses using interest rates available to Amtrak at September 30, 2016 and 2015, for debt with the same
remaining maturities.
For cash and cash equivalents, including restricted cash and cash equivalents; accounts receivable; accounts
payable; and accrued expenses and other current liabilities, the carrying amounts approximate fair value
given the short-term nature of the financial instruments.

9. Income Taxes

The Company recorded $1.8 million and $49.0 million of income tax expense for the years ended September
30, 2016 and 2015, respectively. In both years, income tax expense resulted from net deferred tax liabilities
that arise in periods subsequent to the expiration of the Company’s existing net operating losses calculated
in accordance with the requirements of FASB ASC 740, Income Taxes.
A reconciliation of the expected amount computed by applying the U.S. federal statutory income tax rate of
35% to Amtrak’s pretax loss to Amtrak’s actual effective income tax rate for FY2016 and FY2015 is as
follows:

                                                                                                             28
             Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 32 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                     Notes to Consolidated Financial Statements (continued)

9. Income Taxes (continued)

                                                                                  Year ended September 30,
                                                                                     2016            2015
U.S. federal statutory income tax rate                                                 35.0 %           35.0 %
Book/tax basis difference                                                             (31.2)           (25.3)
Federal operating grants                                                              (10.9)            (7.4)
Valuation allowance                                                                     4.4              2.8
Adjustments to OCI                                                                      0.5            (10.7)
Other                                                                                   2.0              1.5
Effective income tax rate                                                              (0.2) %          (4.1) %

Deferred income tax assets and liabilities were comprised of the following (in thousands):

                                                                                          September 30,
                                                                                     2016            2015
Deferred tax assets:
 Net operating loss carryforward                                              $      2,633,165 $     2,563,366
 Pension and other postretirement employee benefits                                    302,538         331,436
 Capital leases                                                                        100,666         117,842
 Claims reserves                                                                        73,038          73,237
 Accrued vacation and other compensation accruals                                       65,153          39,515
 Other accruals                                                                         32,405          32,575
 Deferred gain on sale leaseback                                                        15,640          17,332
 Insurance recoveries                                                                   12,179          15,554
 Inventory reserve                                                                       9,679           9,724
 Bad debt reserve                                                                        1,873           1,773
 Capitalized software                                                                      209             223
 Capital loss (rate security)                                                               —            3,229
Gross deferred tax assets                                                            3,246,545       3,205,806
Less: valuation allowance                                                              (47,676)       (103,469)
Net deferred tax assets                                                              3,198,869       3,102,337



Deferred tax liabilities:
 Fixed assets                                                                       (3,248,541)     (3,150,061)
 Deferred rent                                                                          (1,377)         (1,498)
Gross deferred tax liabilities                                                      (3,249,918)     (3,151,559)
Net deferred tax liability                                                    $        (51,049) $      (49,222)

Amtrak has recorded valuation allowances against net deferred tax assets as it is more likely than not that
the results of future operations will not generate sufficient taxable income to realize deferred tax assets. In
the current year, the valuation allowance decreased by $55.8 million.
                                                                                                             29
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 33 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

9. Income Taxes (continued)

Net operating loss carryforwards were $7.5 billion and $7.3 billion as of September 30, 2016 and 2015,
respectively. The carryforwards at September 30, 2016, will expire in various years from 2018 through 2036.

10. Commitments and Contingencies

Financial Assistance
Amtrak receives significant financial assistance from the Federal Government in the form of grants and
entitlements. The right to these resources is generally conditioned upon compliance with terms and conditions
of the grant agreements and applicable federal regulations, including the expenditure of the resources for
eligible purposes. Substantially all grants are subject to financial and compliance audits by the grantors. Any
disallowances because of these audits become a liability of the Company. The Company does not believe
that the liabilities that may result from such audits for periods through September 30, 2016, would have a
material effect on its financial position or the results of operations.
Commitments
Amtrak has various purchase commitments related to capital improvements pertaining to the ordinary conduct
of business. In addition, Amtrak has entered into various agreements with states, cities, and other local
transportation authorities and private companies pursuant to which Amtrak is required to fund various railroad
facility and infrastructure improvements, and to fund the remanufacture and supply of railroad passenger
equipment. Such commitments are not in excess of expected requirements and are not reasonably likely to
result in performance penalties or payments that would have a material adverse effect on the Company’s
liquidity.
On August 8, 2016, the Company entered into a Purchase Agreement with a contractor for the acquisition of
28 Trainsets, to replace the Company’s current Acela Express equipment which runs on the NEC. The base
price of the contract is $1.4 billion. Financing for the contract was obtained under the 2016 RRIF Loan (see
Note 6). The Company issued a Notice to Proceed (NTP) to the contractor on August 16, 2016. The Company
will make payments to the contractor pursuant to an approved payment schedule upon the contractor’s
successful completion of certain tasks (milestones) during the contract. As of September 30, 2016, Amtrak
has received a letter of credit from the contractor representing 10% of the contract value for which Amtrak
is the beneficiary. Additional letters of credit will be issued during the construction period. As of September
30, 2016, the Company has incurred $152.6 million in project related costs. Also on August 8, 2016, the
Company entered into a technical support and spares supply agreement with the same contractor to provide
technical support, spares and other related services for the fifteen year period commencing upon acceptance
of the first Trainset, expected in 2021. The base price for the technical support and spares supply agreement
is $637.6 million. As of September 30, 2016, the Company has incurred $4.3 million in cost related to this
agreement.
On September 28, 2010, the Company entered into a six-year contract with a contractor to purchase 70 new
electric locomotives and certain spare parts, all of which were delivered as of September 30, 2016. All
obligations under the purchase agreement, with the exception of $23.4 million in retainage, which is not yet
due, have been paid to the contractor as of September 30, 2016. On September 12, 2014, the Company entered
into a 15-year contract with the same contractor to provide materials and engineering technical support for
                                                                                                            30
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 34 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

10. Commitments and Contingencies (continued)

the new electric locomotives. The Company is paying the contractor $7.1 million per year plus a variable
amount based on total mileage of the fleet each year.
On August 3, 2010, the Company entered into a four-year contract with a contractor to purchase 130 new
long-distance single level cars. The Company issued an NTP to the contractor on September 7, 2010. As of
September 30, 2016, the base price of the contract with change orders is $299.5 million. The Company makes
payments to the contractor pursuant to an approved payment schedule upon the contractor’s successful
completion of certain tasks (milestones), e.g. design, fabrication, testing and manufacturing of the cars, during
the contract. As of September 30, 2016, the Company has incurred $198.1 million in project-related costs.
Deliveries of the cars started in December 2014. As of September 30, 2016, the Company has taken delivery
of 70 cars. The contractor’s most recent delivery schedule shows delivery of the final cars in September 2018.
Most of the rights-of-way over which Amtrak operates are owned by other railroads. Amtrak operates over
such rights-of-way under agreements with these railroads. The terms of the agreements range up to twenty
years, although they may remain in effect longer if neither party seeks to renegotiate. Payments to these
railroads vary based on levels of usage and performance. The total amount incurred by Amtrak for operations
over the right-of-way during FY2016 and FY2015 totaled $155.7 million and $106.6 million, respectively,
and are included in “Train operations” in the Consolidated Statements of Operations.
Risk of Liability and Insurance
The Amtrak Reform and Accountability Act of 1997 limited the amount railroad passengers may recover
from a single accident to an aggregate of $200.0 million. In December 2015, the FAST Act increased the
limit to $295.0 million for the Train #188 Derailment (see below for additional disclosures on the derailment).
The FAST Act also required the DOT Secretary to calculate a revised claim limit for all other railroad passenger
claims from a single incident based on the consumer price index since December 2, 1997. On January 11,
2016, the DOT Secretary issued its calculation setting the new limit at $294.3 million effective February 11,
2016. The FAST Act requires this to be adjusted every five years after the date of the FAST Act’s enactment,
so this new claim limit will remain effective through 2020. As non-passenger liability is not limited and there
is also a need to insure in the event of multiple occurrences per policy period, Amtrak purchases excess
liability insurance limits beyond the statutory cap.
Amtrak operates a majority of its passenger rail service on tracks owned by freight railroads. Amtrak
indemnifies these railroads for certain liabilities that arise as a result of its operations on freight tracks. Its
indemnity generally applies to bodily injury and property damage claims made by its employees, passengers,
and third parties struck by its trains, and for damage to its equipment. The freight railroads generally indemnify
Amtrak for bodily injury and property damage claims made by freight railroad employees and third parties,
and for damage to freight railroad equipment, lading, and property.
Amtrak maintains various insurance policies to cover its liability to employees and other parties for injury
or damage resulting from accidents, to cover Amtrak’s loss resulting from damage to Amtrak property and
to insure against catastrophic events. Losses within the self-insured retentions and deductibles under these
policies are self-insured by Amtrak.



                                                                                                                31
             Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 35 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

10. Commitments and Contingencies (continued)

Super Storm Sandy
As of September 30, 2016, Amtrak has submitted insurance claims related to losses occasioned following
Sandy totaling $1.1 billion, of which $125.0 million has been received by the Company to date. Of this
amount, $95.0 million was received during FY2015 and $30 million was received prior to FY2015. Of the
amount received, $34.7 million is recorded in “Other liabilities” on the Consolidated Balance Sheet as of
September 30, 2016; and $11.8 million and $15.7 million was recognized in the Consolidated Statement of
Operations in FY2016 and FY2015, respectively, as a reduction to “Other” expenses to offset expenditures
incurred in those years. The remainder of the claim and all future claims will not be recognized by Amtrak
until further confirmation of the assessed damages is agreed to by the insurers or additional cash is received.
On September 17, 2014, the Company filed a lawsuit in the United States District Court for the Southern
District of New York regarding insurance claims for losses following Sandy. The complaint sought declaratory
relief and alleged that in connection with outstanding claims for losses following Sandy the insurance carrier
defendants breached more than 25 first-party all-risk property insurance policies that defendants sold to the
Company in 2011. The lawsuit proceeded on an expedited schedule and the trial was scheduled to commence
on July 14, 2015.
On June 24, 2015, the judge ruled in the insurers’ favor on their pending summary judgment motions, finding
that: (a) the inundation of property in the aftermath of Sandy falls within the definition of flood in the insurance
policies; (b) no ensuing loss was suffered; and (c) Amtrak’s losses arose from a single occurrence. The order
then dismissed the excess liability insurers on the grounds that Amtrak’s insurance claim would not allow
recovery from excess liability insurers whose exposure is only to claims that exceed the $125 million sub-
limit for flood set forth in the various policies.
On July 2, 2015, the judge dismissed the lawsuit based on a settlement reached between Amtrak and those
insurers providing coverage for liability amounts of $125 million or less.
On July 23, 2015, Amtrak appealed the June 24, 2015 decision dismissing the excess liability insurers to the
United States Court of Appeals for the Second Circuit.
Amtrak had appealed three aspects of the lower court’s decision, arguing: (1) that the inundation of the tunnels
was not a “flood” as that term is defined in the insurers’ policies; (2) that the corrosion of the benchwalls and
trackbed in Amtrak’s tunnels was “ensuing loss” following the flood and thus fell under the policies’ “ensuing
loss” clause rather than the policies’ $125 million flood sublimit; and (3) that the court had prematurely
decided that the excess insurers could never be liable for further coverage if Amtrak became required to
demolish and reconstruct undamaged portions of the benchwalls and trackbeds in order to be in full legal
and regulatory compliance (for example with the Americans with Disabilities Act (ADA) or the fire code)
and thereby wrongfully denied Amtrak an additional $125 million in coverage under the policies’ “Demolition
and Increased Cost of Construction” (DICC) clause.
On August 31, 2016, the United States Court of Appeals for the Second Circuit issued a decision that granted
in part Amtrak’s appeal from a judgment of the District Court for the Southern District of New York regarding
insurance coverage for its losses following Sandy. The Court of Appeals had ruled that Amtrak’s coverage
was capped at a $125 million flood sublimit and remanded the case to the District Court for a determination
of whether Amtrak is entitled to recover an additional $125 million based on the DICC clause.
                                                                                                           32
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 36 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

10. Commitments and Contingencies (continued)

On November 30, 2016, the District Court judge stayed the lawsuit, requiring the parties to provide status
updates every six months. In the event that Amtrak does not file a claim under the DICC clause before
December 1, 2018, the lawsuit would be dismissed without prejudice.
Train #188 Derailment
On May 12, 2015, Amtrak Northeast Regional Train #188 from Washington, D.C. bound for New York City
derailed on a 50 mph curve along the NEC in the Port Richmond neighborhood of Philadelphia, Pennsylvania.
Eight people were killed and over 200 were injured.
The Company has no obligation for passenger claims beyond the $295.0 million limit contained within the
FAST Act and the amount of passenger and employee liability claims in excess of its $20.0 million liability
insurance self-insured retention amount are expected to be covered by insurance. As of September 30, 2016,
the Company has accrued its best estimate of its liabilities. The liability recorded reflects the Company's
analysis of the impact of a settlement program for passenger liability claims resulting from the Train #188
Derailment (the Program) announced by the United States District Court with jurisdiction over this matter.
The Program provides for the establishment of a pool of $265 million less certain deductions to be determined
by the court after consultation with Amtrak and the Plaintiff’s Management Committee (PMC). The court,
with the guidance of two independent Special Masters appointed by the court, will evaluate and determine
the apportionment of total compensatory damages among the pool of participants in the Program, and the
Company will not be involved in that process. The court order requires plaintiffs who have filed lawsuits to
declare whether they intend to participate in the Program by a date certain or pursue their claim separately. As
a result of the Program, the Company expects to fully resolve its obligations related to the Train #188
Derailment during its fiscal year ending September 30, 2017, and, accordingly, has recorded the entire
estimated liability within “Accrued expenses and other current liabilities” on the Company’s Consolidated
Balance Sheet as of September 30, 2016. An insurance recovery receivable was recorded within “Other
current assets” and represents the Company's best estimate of insurance proceeds it believes is highly probable
of recovery.
In addition, Amtrak suffered property damage in the incident. The estimated replacement cost of property
damaged is $57.6 million. In October 2016, the Company reached settlement with its property insurers for
a total payment of $40.8 million ($50.8 million total agreed upon loss less $10.0 million self-insured retention
amount). As of September 30, 2016, the Company had received insurance proceeds of $25.5 million, of which
$15.5 million was received in FY2016 and $10.0 million was received in FY2015. The remaining proceeds
were received subsequent to September 30, 2016. In FY2015, Amtrak recorded insurance recoveries of $18.7
million based on estimated losses recognized related to capitalized assets and expenses incurred in FY2015,
of which $4.5 million was recorded as an increase in Accumulated Depreciation related to damaged assets
and $14.2 million was recorded as a reduction of “Other” expenses related to losses recognized on leased
assets and cost incurred. In FY2016, Amtrak recognized $6.8 million as a recovery of business interruption
losses in “Other expenses” on the Consolidated Statement of Operations.
Labor Agreements
Excluding employees within Amtrak’s OIG, approximately 85% of Amtrak’s labor force is covered by labor
agreements. Under the Railway Labor Act, labor contracts never expire but are instead opened periodically

                                                                                                             33
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 37 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

10. Commitments and Contingencies (continued)

for renegotiation. Although there are no timeframes for negotiations to be completed, it is likely there could
be retroactive wage increases in settlements, consistent with prior agreements. As of September 30, 2016,
Amtrak was still negotiating labor contracts with all of its unionized workforce.
The Company has accrued $44.0 million and $5.1 million within “Accrued expenses and other current
liabilities” in the Consolidated Balance Sheets as of September 30, 2016 and 2015, respectively, which
represents its best estimate for retroactive wage increases resulting from settlements of such agreements for
services through those dates.
Legal Proceedings
In May 2008, American Premier Underwriters, Inc. (APU), corporate successor to Penn Central and owner
of 55.8% of Amtrak’s common stock, filed a lawsuit in federal court in Cincinnati, Ohio, asserting that Amtrak
“eroded” the value of its common stock. APU sought $52.0 million plus 40 years of interest. Under the Rail
Passenger Service Act of 1970, APU was permitted to have Amtrak assume APU’s responsibility to operate
intercity passenger rail service in return for paying Amtrak one-half of APU’s 1969 passenger service losses.
APU took advantage of that opportunity, entered into a 1971 agreement with Amtrak, paid $52.0 million as
required, and chose to receive Amtrak common stock at par value (rather than tax deductions of equal value).
APU’s claims were litigated in arbitration proceedings and before the federal court. In an order dated June 21,
2011, the federal court granted Amtrak’s motion to dismiss APU’s lawsuit. In a second order dated
September 13, 2011, the court also denied APU’s motion to alter the court’s judgment for Amtrak. APU filed
an appeal to the U.S. Court of Appeals for the Sixth Circuit. The Sixth Circuit affirmed the District Court’s
dismissal of APU’s complaint except for one procedural due process claim that was remanded to the District
Court. On remand, the District Court granted Amtrak’s motion to dismiss the case, for a second time, and
also dismissed APU’s subsequent motion to reconsider or alter that decision. APU appealed the second
dismissal on June 29, 2015. On October 5, 2016, the Sixth Circuit affirmed the lower court’s decision
dismissing all claims.
Amtrak is involved in various other litigation and arbitration proceedings in the normal course of business,
including but not limited to several distinct tort, contract, eminent domain and civil rights claims. The outcome
of these matters cannot be predicted with certainty. When management concludes that it is probable that a
liability has been incurred and the amount of the liability can be reasonably estimated, it is accrued through
a charge to earnings. While the ultimate amount of liability incurred in any of these lawsuits and claims is
dependent on future developments, in management’s opinion, recorded liabilities, where applicable, are
adequate to cover the future payment of such liabilities and claims. However, the final outcome of any of
these lawsuits and claims cannot be predicted with certainty, and unfavorable or unexpected outcomes could
result in additional accruals that could be significant to Amtrak’s results of operations in a particular year.
Any adjustments to the recorded liability will be reflected in earnings in the periods in which such adjustments
are known.
Americans with Disabilities Act Compliance
Under the ADA, stations in the intercity rail transportation system served by Amtrak were required to be
readily accessible to and usable by individuals with disabilities no later than July 26, 2010, 42 U.S.C. §12162
(e). This requirement applies to all components of a station used by the general public, including passenger

                                                                                                              34
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 38 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

10. Commitments and Contingencies (continued)

platforms, designated waiting areas, ticketing areas, restrooms, and in some cases, concession areas. The
Company has developed a plan to bring the station components for which it is legally responsible into ADA
compliance. This plan is regularly updated and adjusted based on new information and external factors, such
as direction the Company receives from the FRA and other government agencies. On June 9, 2015, the
Department of Justice (DOJ) provided Amtrak with a Letter of Findings and Conclusions regarding ADA
compliance at Amtrak. DOJ has indicated, both in its Letter of Findings and in its communications with
Amtrak’s counsel, that DOJ intends to work cooperatively with Amtrak to negotiate a settlement or consent
decree. Amtrak is working to obtain sufficient funding to achieve full ADA compliance of all station
components for which it is responsible under the ADA. The extent of these estimated costs and effects of
non-compliance on operations cannot be determined at this time. Further, the nature of all expenditures that
will be incurred, and the effect on operating results, have not yet been fully analyzed. Accordingly, the
accompanying financial statements do not reflect the costs of Amtrak becoming fully compliant with the
ADA. As of September 30, 2016, Amtrak has spent a total of $380.5 million on ADA-related projects.
Approximately $38.0 million and $31.6 million of the expenditures were incurred during FY2016 and
FY2015, respectively.
Positive Train Control
In 2008, Congress enacted the Rail Safety Improvement Act. The legislation included a mandate that all Class
I railroads and each railroad hosting intercity or commuter rail passenger service have Positive Train Control
(PTC) systems installed and operating by December 31, 2015, provided, however, that a Class I railroad is
only required to install PTC on routes where there are five million or more gross tons of railroad traffic per
year and the presence of either passenger trains or poison by inhalation hazardous materials. The FRA rules
for PTC provide for exceptions to these PTC requirements, which are subject to FRA approval, on rail lines
hosting passenger trains on which freight traffic volumes, and the number of passenger trains operated, do
not exceed limits specified in the rule. In October 2015, Congress passed the Surface Transportation Extension
Act of 2015, which included a three-year extension of the PTC deadline. Amtrak is working with federal
authorities and commuter and freight railroads to ensure Amtrak trains are compliant with PTC systems
adopted for use by host railroads. Additional funding to fully comply with PTC requirements is necessary
and will be requested. Compliance with PTC requirements on the host railroads outside of the NEC could
result in significant costs to Amtrak. Amtrak’s contribution to PTC installation and maintenance on host
railroad property has not yet been defined. Accordingly, the accompanying financial statements do not reflect
an estimated liability for the cost of Amtrak becoming fully compliant with PTC.
The NEC rail line owned or controlled by the Company between Boston and Washington was fully PTC
compliant by the original December 31, 2015 deadline, except for a few miles where technical issues are
being resolved. Although all other Amtrak owned and/or operated rail lines, and Amtrak owned and controlled
locomotives, are expected to be in compliance with the PTC requirements by December 31, 2018, it is possible
that Amtrak service could be disrupted in areas on host railroads where PTC has not yet been fully implemented
by the deadline. However, the possible impact of any such disruption cannot be estimated at this time. There
is a provision in the Surface Transportation Extension Act of 2015 allowing railroads making sufficient
progress installing PTC to seek an additional extension to December 31, 2020. As of September 30, 2016,
Amtrak has spent $179.8 million for PTC-related projects on Amtrak owned or controlled rail lines and


                                                                                                           35
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 39 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

10. Commitments and Contingencies (continued)

equipment. Approximately $18.2 million and $28.9 million of the expenditures were incurred during FY2016
and FY2015, respectively.
Certain host railroads over which Amtrak operates its passenger trains have asserted material claims against
Amtrak to recover costs of PTC installation and maintenance, and other host railroads may assert claims in
the future. Amtrak is in the process of analyzing the documents provided to date by the host railroads and
evaluating the likelihood that Amtrak would be responsible for certain of the costs incurred by the host
railroads in connection with their implementation of PTC on host railroad owned property. Amtrak believes
that it will not be responsible for all costs claimed to date by the host railroads, and is evaluating the claims
to ensure that all exemptions have been obtained and that the claimed costs are required to be paid by Amtrak
pursuant to the terms of the operating agreements in place between Amtrak and its host railroads, and by
statute.
As of September 30, 2016, Amtrak has accrued its best estimate of the liability associated with PTC installation
related to host railroad PTC implementation for the incurred amounts determined to be both probable and
reasonably estimable. Amtrak anticipates that additional accruals, which may be material, could be recorded
in the future once the Company completes its analysis of those claims and its negotiations with the hosts.
Accordingly, Amtrak believes that it is reasonably possible that it may incur additional material liability in
excess of the amount recognized to date but such amounts cannot be estimated at this time. Accruals for
amounts to be paid to these railroads will be reflected in the periods in which such liability becomes probable
and estimable. In addition, Amtrak believes that it may be eligible to recover some of the amounts to be paid
to the host railroads from the state agencies for which Amtrak has agreements to provide service; however,
Amtrak has not recorded any amounts related to this potential recovery.

11. Environmental Matters

The Company is subject to extensive and complex federal and state environmental laws and regulations that
can give rise to environmental issues. As a result of its operations and acquired properties, Amtrak is from
time to time involved in administrative and judicial proceedings and administrative inquiries related to
environmental matters. Amtrak’s policy is to accrue estimated liabilities and capitalize such remediation costs
if they extend the life, increase the capacity or improve the safety or efficiency of the property; mitigate or
prevent environmental contamination that has not occurred but may result from future operations; are incurred
in preparing the property for sale; or are incurred on property acquired with existing environmental conditions,
and to expense other remediation costs. The liability is periodically adjusted based on Amtrak’s present
estimate of the costs it will incur related to these sites and/or actual expenditures made. Some of the Company’s
real estate properties may have the presence of environmentally regulated wastes or materials. If these
properties undergo excavations, major renovations or are demolished, certain environmental regulations that
are in place may specify the manner in which the wastes or materials must be assessed, handled, and disposed.
The Company has identified a number of locations for which excavations and major renovations are planned
and liabilities have been recorded. In the future, the Company may plan other excavations, demolitions, major
renovations or other construction activities that affect similar wastes or materials.
Although a potential liability exists for the removal or remediation of environmentally regulated materials,
sufficient information is not available currently to estimate the liability, as the range of time over which the

                                                                                                              36
             Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 40 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                     Notes to Consolidated Financial Statements (continued)

11. Environmental Matters (continued)

Company may settle these obligations is unknown or cannot be reasonably estimated at this time. Although
the Company believes it has appropriately recorded current and long-term reserves for known and estimable
future environmental costs, it could incur significant costs that exceed reserves or require unanticipated cash
expenditures as a result of any of the foregoing. Based upon information currently available, the Company
believes its environmental reserves are adequate to fund remedial actions to comply with present laws and
regulations, and that the ultimate liability for these matters, if any, will not materially affect its overall financial
condition, results of operations, or liquidity. As of September 30, 2016 and 2015, the environmental reserve
was $66.9 million and $57.6 million, respectively. These reserves for estimated future environmental costs
are undiscounted and include future costs for remediation and restoration of sites as well as any significant
ongoing monitoring costs. The current portion of the reserve was $24.3 million and $11.3 million as of
September 30, 2016 and 2015, respectively, and is reported in “Accrued expenses and other current liabilities”
in the Consolidated Balance Sheets. Of the reserve, $49.6 million and $40.8 million, included in “Right-of-
way and other properties” in the Consolidated Balance Sheets as of September 30, 2016 and 2015, respectively,
relates to estimated future capital expenditures for environmental remediation.
Amtrak has not recorded any receivables for recoveries from other parties or from insurance recoveries; the
amounts included in “Environmental Reserve” in the Consolidated Balance Sheets reflect only Amtrak’s
estimate of its portion of the gross liability. In those instances where Amtrak has received a buyout of third-
party liabilities, the amounts are recorded as credits against capital expenses, and therefore are not viewed
as receivables. The ultimate liability for environmental remediation is difficult to determine with certainty
due to, among other factors, the number of potentially responsible parties, site-specific cost sharing
arrangements, the degree and types of contamination, potentially unidentified contamination, developing
remediation technology, and evolving statutory and regulatory standards related to environmental matters.
In April 2016, the Company discovered polychlorinated biphenyl (PCB) contaminates in one of the railway
stations it owns in areas not previously identified as having PCBs. The Company accrued $6.9 million as of
September 30, 2015 as its best estimate of the costs to complete the first phase of the clean-up for Amtrak
owned property. In addition, the Company had accrued $3.5 million as of September 30, 2015 for clean-up
cost on property adjacent to Amtrak owned property. During FY2016, the Company accrued an additional
$10.8 million upon further investigation to complete the first and second phases of the clean-up of Amtrak
owned property as well as the property adjacent to Amtrak owned property. The Company incurred $5.0
million and $3.7 million in costs in FY2016 and FY2015, respectively. It is probable that there will be a third
phase of the clean-up, but those costs cannot yet be estimated and accordingly have not been accrued. The
Company will accrue such costs at the time they become estimable.
Amtrak’s management and legal counsel believe that additional future remedial actions for known
environmental matters will not have a material adverse effect on the Company’s results of operations or
financial condition.




                                                                                                                     37
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 41 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

12. Postretirement Employee Benefits

Amtrak has a qualified non-contributory defined benefit retirement plan (the Retirement Income Plan) whose
assets are held in trust covering certain nonunion employees and certain union employees who at one time
held nonunion positions. Prior to FY2016, the Retirement Income Plan was closed to new entrants and frozen
for future benefit accruals. Amtrak provides medical benefits to its qualifying retirees and life insurance to
some retirees in limited circumstances under its postretirement benefits program.
On August 10, 2016, the Retirement Income Plan was amended to permit retirees with vested balances greater
than $1,000 and who are not actively receiving benefits from the plan to receive a lump sum payment equal
to the actuarial equivalent of the retiree’s accrued benefit or an actuarial equivalent immediate annuity in the
applicable normal annuity form under the plan. An eligible retiree could make the election between October
3 and November 18, 2016. In December 2016 and January 2017, the Company made settlement payments
totaling $21.9 million. As a result of the settlement, in FY2017, the projected benefit obligation will be
reduced by $22.7 million, and the Company will reclassify $5.4 million related net loss from “Accumulated
other comprehensive loss” on its Consolidated Balance Sheet to “ Salaries, wages and benefits” expense on
the Consolidated Statement of Operations.
Obligations and Funded Status
The liability of the Company’s pension benefits under its Retirement Income Plan, as well as other
postretirement benefits plans, as of September 30, 2016 and 2015 was as follows (in thousands):




                                                                                                             38
             Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 42 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

12. Postretirement Employee Benefits (continued)

                                                       Pension Benefits               Other Benefits
                                                      2016            2015         2016            2015
Reconciliation of projected benefit obligation:
Obligation at October 1                           $   479,630 $      517,485 $     869,177 $     1,214,456
 Service cost                                              —          13,849        19,763          30,455
 Interest cost                                         20,760         21,702        34,128          45,882
 Actuarial loss (gain)                                 15,875          9,948       (74,127)         30,475
 Employee contributions                                    —              —          2,641           2,656
 Benefit payments                                     (20,476)       (18,806)      (56,834)        (51,893)
 Gain due to curtailment/plan amendment                    —         (64,548)           —         (402,854)
Obligation at September 30                        $   495,789 $      479,630 $     794,748 $       869,177

Reconciliation of fair value of plan assets:
Plan assets at October 1                          $   399,264 $      418,122 $           — $            —
 Actual gain (loss) on plan assets                     35,013        (12,627)            —              —
 Employer contributions                                14,000         14,000         54,192         49,238
 Participant contributions                                 —              —           2,641          2,656
 Medicare Part D subsidy                                   —              —              91            825
 Benefit payments, net                                (22,135)       (20,231)       (56,924)       (52,719)
Plan assets at September 30                       $   426,142 $      399,264 $           — $            —

Funded status:
Net liability recognized in Consolidated
Balance Sheets                                    $    (69,647) $     (80,366) $   (794,748) $    (869,177)
Accumulated benefit obligation
at September 30                                   $   (495,789) $    (479,630) $   (794,748) $    (869,177)

Pension and other postretirement benefit amounts recognized in the Consolidated Balance Sheets as of
September 30, 2016 and 2015 are as follows (in thousands):

                                                        Pension Benefits              Other Benefits
                                                      2016            2015         2016            2015
Current liabilities                               $    23,558 $        22,263 $     59,764 $       63,463
Non-current liabilities                                46,089          58,103      734,984        805,714
Net amount recognized                             $    69,647 $        80,366 $    794,748 $      869,177




                                                                                                          39
               Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 43 of 52

             National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                      Notes to Consolidated Financial Statements (continued)

12. Postretirement Employee Benefits (continued)

Pension and other postretirement benefit amounts recognized in accumulated other comprehensive loss in
FY2016 and FY2015 are as follows (in thousands):

                                                               Pension Benefits                  Other Benefits
                                                             2016            2015             2016            2015
Net loss                                             $       139,489 $       132,703 $        339,378 $        463,580
Prior service cost                                                —               —          (335,912)        (466,341)
Net amount recognized                                $       139,489 $       132,703 $          3,466 $         (2,761)

Components of Net Periodic Benefit Cost
The following table provides the components of net periodic benefit cost for the plans for FY2016 and FY2015
(in thousands):

                                                                Pension Benefits                 Other Benefits
                                                              2016           2015             2016            2015
Service cost                                             $        760 $        14,299 $        19,763 $         30,455
Interest cost                                                  20,760          21,702          34,128           45,882
Expected return on plan assets                                (28,281)        (30,343)             —                —
AOCI reclassification adjustment1:
   Amortization of prior service credit                            —               —         (130,429)          (75,976)
   Amortization of net loss                                     3,255           6,758          50,076            45,091
Net periodic benefit (income) cost                       $     (3,506) $       12,416 $       (26,462) $         45,452
1
    Reclassifications from Accumulated Other Comprehensive Income (AOCI) were recorded within “Salaries, wages, and
    benefits” expense in the Consolidated Statements of Operations.

The estimated net loss for the Retirement Income Plan that will be amortized from accumulated other
comprehensive loss into net periodic benefit cost over the next year is $3.6 million.
The estimated net loss and prior service cost for the other postretirement plans that will be amortized from
accumulated other comprehensive loss into net periodic benefit cost over the next year are $36.9 million and
a credit of $130.5 million, respectively.




                                                                                                                      40
               Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 44 of 52

              National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                       Notes to Consolidated Financial Statements (continued)

12. Postretirement Employee Benefits (continued)

Plan Assets
The Company’s pension plan asset allocation at September 30, 2016 and 2015, and initial target allocation
for 2017, are as follows:

                                                                                           Plan Assets
                                                                            2017              2016               2015
Long-term fixed income securities                                               40.0 %            36.5 %            17.6 %
Domestic equity securities                                                      33.0              32.6              31.1
Global asset allocation funds                                                   21.0              20.6              32.9
Real estate investment trust                                                     6.0               6.6               6.4
Money market funds                                                                —                4.2               0.9
Derivatives                                                                       —                0.2                —
Common/collective trust                                                           —                 —                7.2
Other1                                                                            —               (0.7)              3.9
Total                                                                          100.0 %           100.0 %           100.0 %
1
    Other consisted of receivables and payables related to unsettled transactions as of September 30, 2016 and cash being held
    in a noninterest-bearing trustee account as of September 30, 2015.

The long-term objective for assets held by the Retirement Income Plan is to generate investment returns that,
in combination with funding contributions from the Company, provide adequate assets to meet all current
and future benefit obligations of the Retirement Income Plan. The investment objectives seek to reduce funded
status volatility as the Retirement Income Plan’s funded status increases and ultimately would position the
Retirement Income Plan to be in a position to defease the pension liability. Over the long term, it is anticipated
that asset-liability management strategy will be the key determinant of the returns generated by the pension
assets and the associated volatility of returns and funded status. In particular, the level of the “return-seeking
portfolio” (which includes domestic and international equity, global investment grade bonds, high yield
bonds, bank loans, emerging market debt and real estate) and the structure of the long-term fixed income
portfolio (primarily longer duration investment grade fixed income securities denominated in U.S dollars)
are the key elements of the asset-liability strategy for the pension investment program. The Retirement Income
Plan’s strategic allocation policy is based on the Plan’s current funded status. The Retirement Income Plan’s
return requirements and risk tolerance will change over time. As a result of the Retirement Income Plan’s
asset allocation strategies, there are no significant concentrations of risk within the portfolio of investments.
The accounting guidance on fair value measurements specifies a fair value hierarchy based on the ability to
observe inputs used in valuation techniques (Level 1, 2 and 3 - see Note 8). The following is a description
of the valuation methodologies used for the investments measured at fair value, including the general
classification of such instruments pursuant to the valuation hierarchy. The Company does not intend to sell
any of its investments in funds at an amount different from net asset value (NAV) per share as of September
30, 2016, nor does the Company have any unfunded commitments related to these funds.



                                                                                                                           41
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 45 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

12. Postretirement Employee Benefits (continued)

Fixed Income Securities
This investment category consists of Agency backed bonds, U.S. government securities, Corporate bonds,
Government bonds, Municipal bonds, Asset-backed securities and Mortgage-backed securities (government
and corporate). These assets are valued based on a compilation of primarily observable market information
or a broker quote in a non-active market. These assets are classified as Level 2 investments.
Domestic Equity Securities
This investment category consists of common stock issued by U.S. corporations and American Depository
Receipts (ADRs) issued by U.S. banks. Common stock and ADRs are traded actively on exchanges and price
quotes for these shares are readily available.
The Vanguard Total Stock Market Index fund (fair value of $138.6 million as of September 30, 2016) seeks
to closely track the performance of the Center for Research and Security Prices US Total Market Index, which
is considered a gauge of small-, mid-, and large-cap growth and value stocks regularly traded on the New
York Stock Exchange and NASDAQ.
In FY2015, the category included the Vanguard Russell 1000 Growth Index fund and the Vanguard Russell
1000 Value Index fund. In FY2016, the two funds were liquidated and reinvested into the Vanguard Total
Stock Market Index Fund.
The Vanguard Russell 1000 Growth Index fund (fair value of $48.3 million as of September 30, 2015) seeks
to closely track the Russell 1000 Growth Index, which is considered a gauge of large-cap growth U.S. stock
returns.
The Vanguard Russell 1000 Value Index fund (fair value of $47.4 million as of September 30, 2015) seeks
to closely track the Russell 1000 Value Index, which is considered a gauge of large-cap value U.S. stock
returns.
All investments in this category are classified as Level 1 investments.
Global Asset Allocation Funds
At September 30, 2016, investments in this category consisted of the PIMCO Diversified Income Fund
(PIMCO DIF, which was acquired during FY2016) and the Vanguard FTSE All World ex-US Index fund
(Vanguard INTL). In FY2015, this category consisted of the BlackRock Global Allocation fund (BlackRock),
PIMCO All Asset Institutional fund (PIMCO), and Vanguard INTL. During FY2016, the assets of BlackRock
and PIMCO were liquidated to fund other investments, including PIMCO DIF.
The Vanguard INTL investment (fair value of $67.8 million and $38.9 million as of September 30, 2016 and
2015, respectively) seeks to track the performance of a benchmark index that measures the investment return
of stocks of companies located in developed and emerging markets around the world, excluding the United
States.
The PIMCO DIF investment (fair value of $20.1 million as of September 30, 2016) actively manages a
portfolio that invests across a broad universe of fixed income instruments in the global credit markets.

                                                                                                         42
              Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 46 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

12. Postretirement Employee Benefits (continued)

The BlackRock investment (fair value of $48.9 million as of September 30, 2015) seeks to provide high total
investment return. It invests in domestic and foreign equities, debt securities and money market instruments.
The PIMCO investment (fair value of $43.6 million as of September 30, 2015) seeks maximum real return,
consistent with preservation of real capital and prudent investment management. It targets solid real (after
inflation) returns from a global opportunity of traditional and alternative asset classes.
All funds in this category are actively traded; price quotes for these shares are readily available; and these
assets are classified as Level 1 investments.
Real Estate Investment Trust
This category consists of an investment in the Morgan Stanley Prime Property fund. The fair value of the
investments in the Prime Property Fund has been estimated using the NAV of the Plan’s ownership interest
(units) in the partner’s capital. The investment in the Prime Property Fund can be redeemed on a quarterly
basis but with no guarantee that cash will be available at any particular time to fund the redemption request.
If the cash is not available, the redemption will be deferred at the discretion of the fund manager until sufficient
cash is available. There were no unfunded withdrawal requests as of September 30, 2016 or September 30,
2015. Investments in real estate investment funds are classified as Level 2 assets.
Money Market Funds
Money market funds generally transact subscription and redemption activity at a $1.00 stable NAV. However,
on a daily basis the fund’s NAV is calculated using the amortized cost (not market value) of the securities
held in the fund. Investments in the money market funds can be redeemed on a daily basis. There were no
unfunded withdrawal requests as of September 30, 2016 or September 30, 2015. Investments in money market
funds are classified as Level 2 assets. Amtrak’s category of investments in money market funds consists of
the JPMorgan 100% U.S. Treasury Securities Money Market Fund. Management obtained and reviewed JP
Morgan’s Money Market Funds Annual Report and reviewed the investment valuation for JPMorgan 100%
U.S. Treasury Securities Money Market Fund in the significant accounting policies section of the report,
which states that, “Each Fund has elected to use the amortized cost method of valuation pursuant to Rule
2a-7 under the 1940 Act provided that certain conditions are met, including that the Fund’s Board of Trustees
continues to believe that the amortized cost valuation method fairly reflects the market based NAV per share
of the Fund.”
Derivatives
This investment category consists of short U.S. treasury futures to shorten the duration of the underlying
long-term fixed income portfolio. The investment fair value represents the value of the derivative exposure.
The Company’s derivative investment is a Level 2 investment.
Common/Collective Trust
In FY2015, this category consisted of an investment in the Loomis Sayles Multi Sector Credit Fund (the
Loomis Sayles Fund) and the Eaton Vance Parametric Fund (the Eaton Vance Fund). During FY2016, this
category was liquidated to fund other categories, including Fixed Income Securities and Derivatives.

                                                                                                                 43
                Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 47 of 52

              National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                        Notes to Consolidated Financial Statements (continued)

12. Postretirement Employee Benefits (continued)

The Loomis Sayles Fund (fair value of $19.6 million as of September 30, 2015) seeks to generate solid long-
term risk-adjusted investment performance with significant allocations to non-U.S. dollar and emerging
market debt securities. Securities rated below BBB- are limited to 20-50% of the portfolio. The units are not
traded on a recognized stock exchange and the value of the Loomis units is determined daily by calculating
NAV. The investments in the Loomis Sayles Fund are redeemable any day the Loomis Sayles Fund is open
for business.
The Eaton Vance Fund (fair value of $9.2 million as of September 30, 2015) seeks long-term capital
appreciation and normally invests at least 80% of its net assets in equity securities of companies located in
emerging market countries. It intends to invest primarily in securities of companies located in countries
included in the MSCI Emerging Markets Index or the MSCI Frontier Markets Index. The units are not traded
on a recognized stock exchange and the value of the Eaton units is determined daily by calculating NAV. The
investments in the Eaton Vance Fund are redeemable any day the Eaton Vance Fund is open for business.
All investments in this category are classified as Level 2 investments.
The following table represents the fair values of the Company’s pension assets by level within the fair value
hierarchy as of September 30, 2016 and 2015 (in thousands):

                                                                     Total           Level 1         Level 2     Level 3
September 30, 2016
U.S. government securities                                     $       9,578 $                 — $     9,578 $         —
Corporate bonds                                                      127,083                   —     127,083           —
Government bonds                                                       6,644                   —       6,644           —
Municipal bonds                                                       12,032                   —      12,032           —
Asset-backed securities                                                  101                   —         101           —
Total fixed income                                                   155,438                   —     155,438           —

Large cap                                                            122,471          122,471              —           —
Mid cap                                                               13,370           13,370              —           —
Small cap                                                              2,795            2,795              —           —
Total equity securities                                              138,636          138,636              —           —

Money market funds                                                    17,981               —          17,981           —
Real estate investment trust                                          28,067               —          28,067           —
Global asset allocation funds                                         87,938           87,938             —            —
Derivatives                                                              974               —             974           —
Total fair value investments                                         429,034 $        226,574 $      202,460 $         —
Other1                                                                (2,892)
Total plan assets                                              $     426,142
1
    Other primarily consisted of receivables and payables related to unsettled transactions.

                                                                                                                           44
               Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 48 of 52

             National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                      Notes to Consolidated Financial Statements (continued)

12. Postretirement Employee Benefits (continued)

                                                               Total          Level 1      Level 2      Level 3
September 30, 2015
Agency bonds                                             $         127 $            — $         127 $         —
U.S. government securities                                       3,958              —         3,958           —
Corporate bonds                                                 20,438              —        20,438           —
Government bonds                                                   821              —           821           —
Municipal bonds                                                  3,297              —         3,297           —
Asset-backed securities                                         12,862              —        12,862           —
Mortgage-backed securities (government)                         21,314              —        21,314           —
Mortgage-backed securities (corporate)                           7,519              —         7,519           —
Total fixed income                                              70,336              —        70,336           —

Large cap                                                      104,054         104,054           —            —
Mid cap                                                         19,072          19,072           —            —
Small cap                                                          917             917           —
Total equity securities                                        124,043         124,043           —            —

Money market funds                                               3,593              —        3,593            —
Real estate investment trust                                    25,525              —       25,525            —
Global asset allocation funds                                  131,467         131,467          —             —
Common/collective trust                                         28,776              —       28,776            —
Total fair value investments                                   383,740 $       255,510 $   128,230 $          —
Other1                                                          15,498
Total plan assets                                        $     399,238
1
    Other consisted of cash being held in a non-interest bearing trustee account.

Rate of Return
Several factors are considered in developing the estimate for the long-term expected rate of return on plan
assets. These include historical rates of return over the past three-, five- and ten-year periods as well as
projected long-term rates of return obtained from pension investment consultants.
In the short term, there may be fluctuations of positive and negative yields year over year, but over the long
term, the return is expected to be approximately 7.25%.
Estimated Future Benefit Payments
Based upon the assumptions used to measure the pension and other postretirement benefit obligations as of
September 30, 2016, including pension and other postretirement benefits attributable to estimated future
employee service, Amtrak expects that pension benefits and other postretirement benefits to be paid over the
next ten years will be as follows (in thousands):


                                                                                                                  45
               Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 49 of 52

              National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                        Notes to Consolidated Financial Statements (continued)

12. Postretirement Employee Benefits (continued)

                                                                                                Pension             Other
                                                                                                Benefits           Benefits
Year ending September 30,
2017                                                                                      $        23,558 $            59,764
2018                                                                                               24,757              61,432
2019                                                                                               25,916              61,542
2020                                                                                               27,036              62,171
2021                                                                                               27,828              60,659
2022-2026                                                                                         143,401             282,274

Contributions
In FY2017, Amtrak expects to contribute $14.0 million to the defined benefit plan and $59.8 million towards
other postretirement benefits.
Assumptions
Weighted-average assumptions used to determine benefit obligations as of September 30, 2016 and 2015 are
as follows:

                                                                     Pension Benefits                Other Benefits
                                                                    2016        2015              2016           2015
Discount rate                                                        3.74 %         4.43 %      3.44-3.50 % 3.99-4.17 %

Weighted-average assumptions used to determine net periodic benefit cost for the years ended September
30, 2016 and 2015 are as follows:

                                                                  Pension Benefits                   Other Benefits
                                                                2016           2015               2016           2015
Discount rate                                                      4.43 % 4.08-4.57 %           3.99-4.17 % 4.24-4.57 %
Expected long-term return on assets                                7.25 %          7.25 %            N/A            N/A
                                                                        1
Rate of compensation increase                                      N/A             4.20 %            N/A            N/A
1
    As a result of changes to the Retirement Income Plan in FY2015, no additional benefit is earned for services provided after
    FY2015. Accordingly, there is no longer the need to assume any future compensation increase.

Assumed health care cost trend rates are as follows:

                                                                                                  September 30,
                                                                                              2016             2015
Health care cost trend rate assumed for next year                                             7.25-8.25 %       7.50-8.50 %
Rate to which the cost trend rate is assumed to decline (the ultimate trend rate)                  5.00 %            5.00 %
Year that the rate reaches the ultimate trend rate                                                2030              2029



                                                                                                                              46
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 50 of 52

           National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                    Notes to Consolidated Financial Statements (continued)

12. Postretirement Employee Benefits (continued)

Assumed health care cost trend rates have a significant effect on the amounts reported for the other defined
benefit post retirement plans. A one-percentage-point change in assumed health care cost trend rates would
have the following effects on the Other Benefits plans (in thousands):

                                                                                      1%               1%
                                                                                    Increase         Decrease
Effect on total of service and interest cost component                         $        5,433 $          (4,790)
Effect on postretirement benefit obligation                                            46,193           (40,848)

Prescription Drug Benefits

On December 8, 2003, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (the
Medicare Act) was signed into law. The Medicare Act introduced a prescription drug benefit under Medicare
(Medicare Part D) as well as a federal subsidy to sponsors of retiree health care benefit plans that provide a
benefit that is at least actuarially equivalent to Medicare Part D. Amtrak elected to record an estimate of the
effects of the Medicare Act in accounting for its postretirement benefit plans and provide disclosures required
by ASC Topic 715, Compensation - Retirement Benefits. Amtrak’s accumulated pension benefit obligation
for its other benefits is reduced by $2.0 million and $1.9 million for FY2016 and FY2015, respectively, for
this prescription drug benefit.
401(k) Savings Plan
Amtrak provides a 401(k) savings plan for nonunion employees. Under the plan, Amtrak matches a portion
of employee contributions up to seven percent of the participant’s salary, subject to applicable limitations.
Prior to July 1, 2015, the maximum employer contribution was five percent. Amtrak’s expenses under this
plan were $17.8 million and $13.8 million for FY2016 and FY2015, respectively.
Additionally, Amtrak provides a 401(k) saving plan for union employees. Amtrak does not match any portion
of the employee contributions under this plan.

13. Subsequent Events

Retirement Income Plan Amendment
In December 2016 and January 2017, the Company made settlement payments to eligible retirees who elected
to receive a lump sum payment equivalent to the retiree’s accrued benefit under the Company's Retirement
Income Plan (see Note 12).
Bonds Issuance
On December 6, 2016, the Company issued $365.0 million of 3.60% secured senior notes due November 15,
2033 and $135.0 million of 3.81% unsecured senior notes due November 15, 2031. The Company’s obligations
in connection with the secured senior notes are collateralized by 68 electric locomotives. Principal and interest
on these senior notes are due semi-annually on May 15 and November 15 of each year beginning on May
15, 2017. The proceeds of the senior notes were first applied toward the repayment in full of the remaining
obligations under the 2011 RRIF Loan, which permitted Amtrak to terminate the lease and purchase any or

                                                                                                                47
            Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 51 of 52

          National Railroad Passenger Corporation and Subsidiaries (Amtrak)
                   Notes to Consolidated Financial Statements (continued)

13. Subsequent Events (continued)

all of the locomotives at any time during the lease term by paying the remaining obligation specified in the
lease, and the remaining proceeds may be used for other eligible expenses.
Management’s Evaluation
The Company has evaluated subsequent events through January 27, 2017, which is the date the financial
statements were available to be issued. There were no other events that require adjustments to or disclosure
in the Company’s financial statements for FY2016.




                                                                                                         48
     Case 1:19-cv-10378-JMF Document 33-3 Filed 02/06/20 Page 52 of 52




                                         Amtrak
                            60 Massachusetts Avenue, NE
                               Washington, D.C. 20002
                                      Amtrak.com




Amtrak and all train names are service marks of the National Railroad Passenger Corporation.
